 

Exhibit 10.1

[grjxnhvyrrsz000001.jpg]

 

CREDIT Agreement

dated as of

March 11, 2019

among

sailpoint technologies holdings, inc.,
as Holdings,

SAILPOINT TECHNOLOGIES, INC.,
as Borrower,

The other Loan Parties Party Hereto,

The Lenders Party Hereto,

CITIBANK, N.A.,

as Administrative Agent, Sole Lead Arranger and Sole Bookrunner

and

ROYAL BANK OF CANADA and BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

 

 

SECTION 1.01

 

Defined Terms

 

1

 

SECTION 1.02

 

Classification of Loans and Borrowings

 

28

 

SECTION 1.03

 

Terms Generally

 

28

 

SECTION 1.04

 

Accounting Terms; GAAP

 

28

 

SECTION 1.05

 

Financial Ratios

 

28

 

SECTION 1.06

 

Pro Forma and Other Calculations

 

29

 

 

 

 

 

 

ARTICLE II THE CREDITS

 

29

 

 

 

 

 

 

 

SECTION 2.01

 

Commitments

 

29

 

SECTION 2.02

 

Loans and Borrowings

 

29

 

SECTION 2.03

 

Requests for Borrowings

 

30

 

SECTION 2.04

 

[Section intentionally omitted].

 

30

 

SECTION 2.05

 

[Section intentionally omitted]

 

30

 

SECTION 2.06

 

Letters of Credit

 

30

 

SECTION 2.07

 

Funding of Borrowings

 

35

 

SECTION 2.08

 

Interest Elections.

 

35

 

SECTION 2.09

 

Termination and Reduction of Commitments

 

36

 

SECTION 2.10

 

Repayment of Loans; Evidence of Debt

 

37

 

SECTION 2.11

 

Prepayment of Loans.

 

38

 

SECTION 2.12

 

Fees.

 

38

 

SECTION 2.13

 

Interest

 

39

 

SECTION 2.14

 

Alternate Rate of Interest; Illegality

 

40

 

SECTION 2.15

 

Increased Costs.

 

41

 

SECTION 2.16

 

Break Funding Payments

 

42

 

SECTION 2.17

 

Withholding of Taxes; Gross-Up

 

42

 

SECTION 2.18

 

Payments Generally; Allocation of Proceeds; Sharing of Setoffs

 

46

 

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

 

48

 

SECTION 2.20

 

Defaulting Lenders

 

49

 

SECTION 2.21

 

Returned Payments

 

50

 

SECTION 2.22

 

Incremental Term Loans

 

51

 

SECTION 2.23

 

Increase of Commitments.

 

53

 

SECTION 2.24

 

Banking Services and Swap Agreements

 

54

 

SECTION 2.25

 

Amend and Extend Transactions

 

54

 

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

55

i

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SECTION 3.01

 

Organization; Powers

 

55

 

SECTION 3.02

 

Authorization; Enforceability

 

56

 

SECTION 3.03

 

Governmental Approvals; No Conflicts

 

56

 

SECTION 3.04

 

Financial Condition; No Material Adverse Change

 

56

 

SECTION 3.05

 

Properties.

 

56

 

SECTION 3.06

 

Litigation and Environmental Matters

 

57

 

SECTION 3.07

 

Compliance with Laws and Agreements; no Default

 

57

 

SECTION 3.08

 

Investment Company Status

 

57

 

SECTION 3.09

 

Taxes

 

57

 

SECTION 3.10

 

ERISA

 

57

 

SECTION 3.11

 

Disclosure

 

58

 

SECTION 3.12

 

Capitalization and Subsidiaries

 

58

 

SECTION 3.13

 

Security Interest in Collateral

 

58

 

SECTION 3.14

 

Federal Reserve Regulations

 

59

 

SECTION 3.15

 

Anti-Corruption Laws and Sanctions; USA Patriot Act

 

59

 

SECTION 3.16

 

[Reserved.]

 

59

 

SECTION 3.17

 

Not an EEA Financial Institution

 

59

 

SECTION 3.18

 

Solvency

 

59

 

SECTION 3.19

 

Material Contracts

 

59

 

 

 

 

 

 

ARTICLE IV CONDITIONS

 

59

 

 

 

 

 

 

 

SECTION 4.01

 

Conditions to Initial Loans

 

59

 

SECTION 4.02

 

Each Credit Event

 

61

 

 

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

62

 

 

 

 

 

 

 

SECTION 5.01

 

Financial Statements and Other Information

 

62

 

SECTION 5.02

 

Notices of Material Events

 

63

 

SECTION 5.03

 

Existence; Conduct of Business

 

64

 

SECTION 5.04

 

Payment of Taxes

 

64

 

SECTION 5.05

 

Maintenance of Properties; Insurance; Casualty and Condemnation

 

64

 

SECTION 5.06

 

Books and Records; Inspection Rights

 

65

 

SECTION 5.07

 

Compliance with Laws

 

65

 

SECTION 5.08

 

Use of Proceeds

 

65

 

SECTION 5.09

 

Additional Collateral; Further Assurances

 

66

 

SECTION 5.10

 

[Reserved.]

 

67

 

SECTION 5.11

 

Compliance with Environmental Laws

 

67

 

SECTION 5.12

 

Intellectual Property

 

67

 

SECTION 5.13

 

Designation of Subsidiaries

 

67

 

 

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

68

ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SECTION 6.01

 

Indebtedness

 

68

 

SECTION 6.02

 

Liens

 

70

 

SECTION 6.03

 

Fundamental Changes

 

72

 

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

74

 

SECTION 6.05

 

Asset Dispositions; Sale and Leaseback Transactions

 

75

 

SECTION 6.06

 

Swap Agreements

 

77

 

SECTION 6.07

 

Restricted Payments

 

77

 

SECTION 6.08

 

Restricted Debt Payments

 

78

 

SECTION 6.09

 

Transactions with Affiliates

 

79

 

SECTION 6.10

 

Restrictive Agreements

 

79

 

SECTION 6.11

 

Amendment of Material Documents

 

80

 

SECTION 6.12

 

Financial Covenant.

 

80

 

 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

80

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

83

 

 

 

 

 

 

 

SECTION 8.01

 

Appointment

 

83

 

SECTION 8.02

 

Rights as a Lender

 

83

 

SECTION 8.03

 

Duties and Obligations

 

83

 

SECTION 8.04

 

Reliance

 

84

 

SECTION 8.05

 

Actions through Sub-Agents

 

84

 

SECTION 8.06

 

Resignation

 

84

 

SECTION 8.07

 

Non-Reliance

 

85

 

SECTION 8.08

 

Not Partners or Co-Venturers; Administrative Agent as

Representative of the Secured Parties.

 

85

 

SECTION 8.09

 

Lenders Not Subject to ERISA

 

86

 

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

86

 

 

 

 

SECTION 9.01

 

Notices.

 

86

 

SECTION 9.02

 

Waivers; Amendments.

 

88

 

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver.

 

90

 

SECTION 9.04

 

Successors and Assigns.

 

92

 

SECTION 9.05

 

Survival

 

95

 

SECTION 9.06

 

Counterparts; Integration; Effectiveness; Electronic Execution.

 

96

 

SECTION 9.07

 

Severability

 

96

 

SECTION 9.08

 

Right of Setoff

 

96

 

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process.

 

97

 

SECTION 9.10

 

WAIVER OF JURY TRIAL

 

97

 

SECTION 9.11

 

Headings

 

97

 

SECTION 9.12

 

Confidentiality

 

97

 

SECTION 9.13

 

Several Obligations; Nonreliance; Violation of Law

 

99

 

SECTION 9.14

 

USA PATRIOT Act

 

99

 

SECTION 9.15

 

Disclosure

 

99

 

SECTION 9.16

 

Appointment for Perfection.

 

99

 

SECTION 9.17

 

Interest Rate Limitation

 

99

 

SECTION 9.18

 

No Advisory or Fiduciary Responsibility

 

100

 

SECTION 9.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

100

iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ARTICLE X LOAN GUARANTY

 

101

 

 

 

 

SECTION 10.01

 

Guaranty

 

101

 

SECTION 10.02

 

Guaranty of Payment

 

101

 

SECTION 10.03

 

No Discharge or Diminishment of Loan Guaranty.

 

101

 

SECTION 10.04

 

Defenses Waived

 

102

 

SECTION 10.05

 

Rights of Subrogation

 

102

 

SECTION 10.06

 

Reinstatement; Stay of Acceleration

 

102

 

SECTION 10.07

 

Information

 

103

 

SECTION 10.08

 

Termination

 

103

 

SECTION 10.09

 

[Reserved].

 

103

 

SECTION 10.10

 

Maximum Liability

 

103

 

SECTION 10.11

 

Contribution.

 

103

 

SECTION 10.12

 

Liability Cumulative

 

104

 

SECTION 10.13

 

Keepwell

 

104

 

 

 

iv

--------------------------------------------------------------------------------

 

SCHEDULES:

Commitment Schedule

Schedule 3.12

—Capitalization and Subsidiaries

Schedule 3.19

—Material Contracts

Schedule 5.09

—Post-Closing Deliverables

Schedule 6.01

—Existing Indebtedness

Schedule 6.02

—Existing Liens

Schedule 6.04

—Existing Investments

Schedule 6.08

—Transactions with Affiliates

Schedule 6.09

—Restrictive Agreements

EXHIBITS:

Exhibit A

—Form of Assignment and Assumption

Exhibit B

—Form of Compliance Certificate

Exhibit C

—Joinder Agreement

Exhibit D

—Form of Solvency Certificate

Exhibit E - 1

—U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E - 2

—U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E - 3

—U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E - 4

—U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F

—Form of Borrowing Request

Exhibit G

—Form of Interest Election Request

 

 

 

v

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT, dated as of March 11, 2019 (as it may be amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, this “Agreement”), among SAILPOINT TECHNOLOGIES HOLDINGS, INC., as
Holdings, SAILPOINT TECHNOLOGIES, INC., as the Borrower, the other Loan Parties
party hereto from time to time, the Lenders party hereto from time to time, the
Issuing Banks party hereto from time to time, and CITIBANK, N.A., as the
Administrative Agent.  

The parties hereto agree as follows:

Article I

Definitions

Section 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounting Firm” means Grant Thornton LLP, or any other independent registered
public accounting firm of nationally recognized standing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger, amalgamation or consolidation or any other combination with another
Person (other than a Person that is a Subsidiary).

“Additional Incremental Term Loan Lender” has the meaning assigned to such term
in Section 2.22(a)(ii).

“Additional Lender” has the meaning assigned to such term in Section
2.23(a)(ii).

“Adjusted Covenant Period” has the meaning assigned to such term in Section
6.12.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided,
that if the Adjusted LIBO Rate is less than zero, it shall be deemed to be zero
for purposes of this Agreement.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.  

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 



--------------------------------------------------------------------------------

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.  In the event that that the Alternate Base Rate
is less than zero, it shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to (a) bribery and/or corruption and (b) terrorism
financing and/or money laundering.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans and LC Exposure, a percentage equal to a fraction the numerator of which
is such Lender’s Commitment and the denominator of which is the aggregate
Commitment of all Lenders (if the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
Aggregate Credit Exposure at that time); provided, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation, and (b) with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments; provided, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.  

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or letter of credit fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Applicable Rate for Eurodollar Loans”, “Applicable Rate for
ABR Loans” or “Commitment Fee Rate”, as the case may be, based upon Holdings’
Senior Secured Net Leverage Ratio as of the most recent determination date;
provided, that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of Holdings’ consolidated financial information for Holdings’
first fiscal quarter ending after the Effective Date, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Level I:

Level

Senior Secured Net
Leverage Ratio

Applicable Rate for Eurodollar
Loans

Applicable Rate for
ABR Loans

Commitment Fee Rate

Level I

≤ 1.00 to 1.00

1.25%

0.25%

0.20%

Level II

> 1.00 to 1.00 but

< 2.00 to 1.00

1.50%

0.50%

0.25%

Level III

> 2.00 to 1.00

1.75%

0.75%

0.30%

 

2

 

--------------------------------------------------------------------------------

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Holdings based upon the Holdings’ annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Senior
Secured Net Leverage Ratio shall be effective three Business Days after the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided, that the Senior Secured
Net Leverage Ratio shall be deemed to be in Level III for the period commencing
three Business Days after Holdings fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Section 5.01, and ending on the date which is three Business Days after such
statements are actually delivered.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Commitment” means, at any time, the aggregate Commitments of all
Lenders then in effect minus the Aggregate Credit Exposure at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards) or for corporate purposes, (b)
stored value cards, (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services),
(d) documentary services and foreign currency exchange services and (e) any
arrangement or services similar to, or for the purpose of effectuating, any of
the foregoing.

“Banking Services Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services, but excluding any Swap Agreement Obligations.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any

3

 

--------------------------------------------------------------------------------

 

action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment; provided, that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Billing Statement” has the meaning assigned to such term in Section 2.18(g).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means SailPoint Technologies, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, it
being understood that solely with respect to any change in GAAP after the
Effective Date with respect to the accounting for leases as either operating
leases or capital leases, any lease that at the time it is entered into is not
(or would not be) a capital lease under GAAP as then in effect shall not be
treated as a capital lease notwithstanding any such later change in GAAP.

“Cash Equivalents” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

4

 

--------------------------------------------------------------------------------

 

(b)investments in commercial paper maturing within one (1) year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500 million;

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5 billion;

(f)marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within one (1) year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s; and

(g)short term investments similar to the foregoing made by Foreign Subsidiaries
of the Borrower consistent with the Borrower’s investment guidelines as approved
from time to time by the Borrower’s board of directors.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings, (b) the
Borrower ceases to be a direct or indirect wholly-owned subsidiary of Holdings,
(c) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of Holdings by Persons who were not (i) directors of Holdings
on the Effective Date, (ii) nominated or approved by the board of directors of
Holdings or (iii) appointed by directors who were directors of Holdings on the
Effective Date or were so nominated or approved as provided in subclause (ii) of
this clause (c), or (d) the occurrence of any “change of control” or similar
event under any agreement evidencing any Material Indebtedness.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in

5

 

--------------------------------------------------------------------------------

 

the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Citi” means Citibank, N.A., a national banking association, in its individual
capacity, and its successors.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning given to “Collateral” in the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.09, 2.22 or
2.23 and (b) assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments as of the Effective Date is $150 million.

“Commitment Increase” has the meaning assigned to such term in Section 2.23(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
Holdings and its Subsidiaries as set forth on the consolidated balance sheet of
Holdings at such date, determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any Lender.

6

 

--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular Default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular Default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Credit Party’s receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, (d) has become
the subject of a Bankruptcy Event, or (e) has become (or whose direct or
indirect parent company has become) subject to a Bail-In Action.

“Designated Non-Cash Consideration” means non-cash consideration received by
Holdings or any of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration by the Borrower
pursuant to an Officer’s Certificate delivered to the Administrative Agent,
which Officer’s Certificate shall set forth the fair market value of such
Designated Non-Cash Consideration.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests), (b) matures or is mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation on a fixed date or otherwise, prior
to the date that is 91 days after the Stated Maturity Date (determined as of the
date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof), other than (i) upon
Payment in Full or (ii) upon a “change in control”; provided, that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is applicable only in circumstances
that are market on the date of issuance of such Equity Interests; (c) requires
the maintenance or achievement of any financial performance standards other than
as a condition to the taking of specific actions or provide remedies to holders
thereof (other than voting and management rights and increases in pay-in-kind
dividends); or (d) is convertible or exchangeable, automatically or at the
option of any holder thereof, into (i) any Indebtedness or (ii) any Equity
Interests or other assets other than Qualified Equity Interests, in each case at
any time prior to the date that is 91 days after the Stated Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof);
provided that an Equity Interest in any Person that is issued to any employee or
to any plan for the benefit of employees or

7

 

--------------------------------------------------------------------------------

 

by any such plan to such employees shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or
disability.  

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state or district thereof or any
entity disregarded for U.S. tax purposes wholly-owned by any Borrower or a
Domestic Subsidiary.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, the sum of:

(a)Net Income for such period; plus

(b)without duplication and to the extent deducted in determining Net Income for
such period, the sum of:

(i)Interest Expense for such period;

(ii)federal, state, local and foreign income tax expense for such period;

(iii)all amounts attributable to depreciation and amortization expense for such
period;

(iv)amortization of intangibles (including, but not limited to, goodwill) for
such period;

(v)stock-based compensation expenses with respect to employees, officers,
directors or contractors;

(vi)non-recurring fees, costs and expenses directly incurred during such period
in connection with any proposed or actual issuance of any Indebtedness (or any
amendment thereto) or Equity Interests, or any proposed or actual acquisitions
(including Permitted Acquisitions), investments, asset sales or divestitures
permitted hereunder, whether or not consummated (in each case other than in
connection with the Transactions);

(vii)non-cash purchase accounting adjustments made during such period;

(viii)non-cash exchange, translation or performance losses during such period
relating to any foreign currency hedging transactions or currency fluctuations;

(ix)any losses during such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement;

(x)any losses during such period resulting from the sale or disposition of any
asset of the Borrower or any Subsidiary outside the ordinary course of business;

(xi)any extraordinary, unusual or non-recurring charges, expenses or losses and
non-recurring restructuring related costs, charges, fees and expenses and any
litigation settlements or losses outside the ordinary course of business;
provided, that the aggregate cash amount pursuant to this subclause (xi) shall
not exceed 20% of Consolidated EBITDA for such period (determined after giving
effect to this subclause (xi));

8

 

--------------------------------------------------------------------------------

 

(xii)the amount of cost savings, operating expense reductions, workforce
reductions, other operating improvements and other initiatives and synergies or
operational changes (net of the amount of actual amounts realized) that are (A)
projected by the Borrower in good faith to be reasonably anticipated to be
realizable within eighteen (18) months after the date a specified transaction is
initiated or a plan for realization thereof shall have been established and (B)
related to such specified transaction, in each case, which will be added to
Consolidated EBITDA as so projected or determined until fully realized and
calculated on a pro forma basis as though such cost savings, operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period; provided, that the aggregate amount
pursuant to this subclause (xii) shall not exceed 20% of Consolidated EBITDA for
such period (determined after giving effect to this subclause (xii));

(xiii)non-recurring losses, costs, fees and expenses incurred during such period
in connection with the Transactions (including any amendments, waivers, other
modifications, repayments or any incurrence thereof); and  

(xiv)any increases in deferred or unearned revenue or substantially equivalent
items for such period; minus

(c)without duplication and to the extent included in Net Income, the sum of:

(i)any decreases in deferred revenue or unearned revenue or substantially
equivalent items for such period;

(ii)any gains during such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement; and

(iii)any gains during such period resulting from the sale or disposition of any
asset of the Borrower or any Subsidiary outside the ordinary course of business;

all calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, to the extent applicable. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”), (i) if at any time during such Reference Period Holdings or any
Subsidiary shall have made any sale, transfer, or disposition of property,
EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
sale, transfer, or disposition, as applicable, for such Reference Period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period Holdings or
any of its Subsidiaries shall have made a Permitted Acquisition, EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis as if such Permitted Acquisition occurred on the first day of such
Reference Period.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

9

 

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means March 11, 2019.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) subject to any consents required by Section 9.04(b), any
other person, other than Ineligible Institutions.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to
employee health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Employee Benefit Plans” has the meaning set forth in Section 3.19.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

10

 

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure to make any
“minimum required contribution” (as defined in Section 430(a) of the Code) with
respect to any Plan, at the time and in the amount provided for in Section 430
of the Code; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans in a distress termination described in
Section 4041(c) of ERISA or to appoint a trustee to administer any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Amount” has the meaning assigned to such term in Section 4.01(m).

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a resident of, being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Note, Letter of Credit, Commitment or other Loan Document pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan,
Note, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, an amount that was due and payable, but not yet paid to (A) such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or (B) such

11

 

--------------------------------------------------------------------------------

 

Lender immediately before it changed its lending office; (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f); and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Letter of Credit” means the Standby Letter of Credit No. SLCPPDX07597
issued November 21, 2018 by U.S. Bank National Association for the benefit of
BDN Four Points Land LP and for the account of the Borrower, in the aggregate
amount of $6 million.

“Extended Commitment” means the Commitments, the maturity of which shall have
been extended pursuant to Section 2.25.

“Extended Loans” means any Loans made pursuant to the Extended Commitments.

“Extension” has the meaning assigned to such term in Section 2.25(a).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and Borrower, be in the form of an amendment
and restatement of this Agreement) among the Loan Parties, the applicable
extending Lenders, the Administrative Agent and, to the extent required by
Section 2.25, the Issuing Bank implementing an Extension in accordance with
Section 2.25.

“Extension Offer” has the meaning assigned to such term in Section 2.25(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.  

“Fee Letter” means that certain Fee Letter, dated as of December 17, 2018, by
and among the Borrower and the Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Financial Covenant” means the covenant set forth in Section 6.12.

“Financial Officer” means the chief financial officer, president, principal
accounting officer, treasurer, controller or officer of equivalent duties of
Holdings or the Borrower.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

12

 

--------------------------------------------------------------------------------

 

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
Holdings or any one or more of its Subsidiaries primarily for the benefit of
employees of Holdings or such Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code and is not sponsored or administered by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“FSHCO” means any Subsidiary of the Borrower (i) all or substantially all of the
assets of which consist of Equity Interests of, and, if applicable, Indebtedness
owing from one or more Foreign Subsidiaries that are CFCs and (ii) whose
material activities are limited to those relating to such ownership.

“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (a),
(b), (c), and (g) of the definition of “Indebtedness” in this Section 1.01, (ii)
all Indebtedness of others of the type referred to in clause (i) of this
definition secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person
and (iii) all Guarantees of such Person with respect to Indebtedness of others
of the type referred to in clause (i) of this definition.  The Funded
Indebtedness of any Person shall include the Funded Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Funded Indebtedness provide that such Person is not liable
therefor.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances

13

 

--------------------------------------------------------------------------------

 

listed as hazardous substances by the United States Department of Transportation
(or any successor agency) (49 C.F.R. 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) (40 C.F.R. Part 302
and amendments thereto); and (c) any substance, material, or waste that is
petroleum, petroleum-related, or a petroleum by-product, asbestos or
asbestos-containing material, polychlorinated biphenyls, flammable, explosive,
radioactive, freon gas, radon, or a pesticide, herbicide, or any other
agricultural chemical.

“Holdings” means SailPoint Technologies Holdings, Inc.

“Immaterial Subsidiary” means any Subsidiary of the Borrower’s that, as of the
date of determination, does not have (a) assets (when combined with the assets
of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 10.00% of the Borrower’s total assets or (b) EBITDA
for the applicable Reference Period (when combined with the EBITDA of all
Immaterial Subsidiaries, after eliminating intercompany obligations) in excess
of 10.00% of the EBITDA of the Borrower for the applicable Reference Period;
provided, that, as of the date of determination, no Immaterial Subsidiary shall
have (x) assets in excess of 5.00% of the Borrower’s total assets or (y) EBITDA
for the applicable Reference Period in excess of 5.00% of the EBITDA of the
Borrower for the applicable Reference Period.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.23(a)(i).

“Incremental Amount” means $0 as of the Effective Date; provided, that such
amount shall be automatically increased up to a maximum of $75 million by an
amount equal to the Specified Issuance Commitment Reduction.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22(a)(iii).

“Incremental Term Loan Commitments” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loan Commitment Date” has the meaning assigned to such term in
Section 2.22(a)(i).

“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loan Lender” has the meaning assigned to such term in Section
2.22(a)(i).

“Incremental Term Loan Notice” has the meaning assigned to such term in Section
2.22(a)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person excluding trade accounts payable in the ordinary course of business,
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable and other accrued
obligations, in each case incurred in the ordinary course of business, (ii)
deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary in the form of Qualified Equity Interests and (iii)
any purchase price adjustment or earn out incurred in connection with an
acquisition except to the extent such amount is or becomes a liability on the
balance sheet in accordance with GAAP), (e) all

14

 

--------------------------------------------------------------------------------

 

Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person (but only to the extent of the
lesser of (x) the amount of such Indebtedness and (y) the fair market value of
such property if such Indebtedness has not been assumed by such Person), (f) all
Guarantees by such Person of Indebtedness of others of the types set forth in
clauses (a) through (e) above and clauses (g) through (i) below, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) [reserved], (k) any other Off-Balance Sheet
Liability and (l) any obligations with respect to any Swap Agreements to the
extent required to be reflected as a liability on a balance sheet of such Person
under GAAP.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided, that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25 million and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for Holdings and its Subsidiaries for such
period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and the Maturity Date and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

15

 

--------------------------------------------------------------------------------

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period may extend beyond the Maturity Date.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Intermediate Holdings” means SailPoint Technologies Intermediate Holdings, LLC.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means, individually and collectively as the context may require,
(a) Citi, in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity, and (b) and any other Lender from time to time
designated by the Borrower as an Issuing Bank, with the consent of such Lender
and the Administrative Agent and such Lender’s successors in such capacity.  Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.  At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

“Joinder Agreement” has the meaning assigned to such term in Section 5.09.

“Junior Indebtedness” means (a) any Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than Indebtedness among the Borrower and its
subsidiaries) that is expressly subordinated in right of payment or secured on a
junior lien basis to the Obligations or any portion thereof, in each case, on
terms reasonably satisfactory to the Administrative Agent or (b) any unsecured
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
Indebtedness among the Borrower and its subsidiaries).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

16

 

--------------------------------------------------------------------------------

 

“Lead Arranger” means Citibank, N.A..  

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Issuing Banks.

“Letter of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing,

(a)the rate per annum equal to the offered rate that appears on the Reuters
Screen LIBOR01 (or any successor thereto) for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period; or

(b)if the rate referenced in the preceding clause (a)(i) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate reasonably determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
ICE Benchmark Administration London Interbank Offered Rate for deposits in
Dollars offered in the London interbank market (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.

Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

 

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(a).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

17

 

--------------------------------------------------------------------------------

 

“Limited Condition Acquisition” means any Permitted Acquisition or similar
Investment by Holdings or one or more of its Restricted Subsidiaries of assets,
business or Persons permitted to be acquired pursuant to this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan Documents” means, collectively, this Agreement, the Notes, any Letter of
Credit applications, the Collateral Documents, the Loan Guaranty, the Fee Letter
and all other agreements, instruments, documents and certificates executed and
delivered by a Loan Party to, or in favor of, the Administrative Agent or any
Lenders in connection with the foregoing and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby that the Administrative Agent and the Borrower agree in
writing shall be considered a “Loan Document”. Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to the Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Guarantor” means (a) each of the Borrower’s wholly-owned Material Domestic
Subsidiaries, (b) Holdings, (c) Intermediate Holdings and (d) with respect to
Secured Obligations owed by any other Loan Party, the Borrower; provided, that
subject to any administrative requirements of the Administrative Agent, the
Borrower may elect to add additional domestic Subsidiaries as Loan Guarantors so
long as each such added Loan Guarantor complies with Section 5.09 of this
Agreement as if it were a newly acquired wholly-owned Material Domestic
Subsidiary at the time of such designation; provided, further, that no Foreign
Subsidiary that is a CFC or FSHCO (or any other Subsidiary of the Borrower that
is directly or indirectly owned by a Foreign Subsidiary that is a CFC or FSHCO)
shall be a Loan Guarantor.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, the Borrower, each Loan Guarantor and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and each of their successors and assigns, and the term “Loan Party”
shall mean any one of them or all of them individually, as the context may
require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Credit Loans.

“Material Acquisition” means a Permitted Acquisition, the aggregate
consideration with respect to which exceeds $25 million.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of Holdings and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
their material obligations under the Loan Documents, (c) any material portion of
the Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
Lenders) on any material portion of the Collateral or the priority of such Liens
(in each case subject to Liens permitted pursuant to Section 6.02), or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Banks
or the Lenders thereunder.

“Material Contract” means and includes any contractual obligation of any Loan
Party the failure to comply with which, or the termination (without
contemporaneous replacement) of which, would reasonably be expected to have a
Material Adverse Effect.

18

 

--------------------------------------------------------------------------------

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
other than (a) an Immaterial Subsidiary, (b) a Subsidiary that (i) is a FSHCO or
(ii) is a direct or indirect subsidiary of a Foreign Subsidiary that is a CFC or
FSHCO, (c) any Subsidiary that is not wholly-owned and is contractually
prohibited by the applicable shareholder documents or otherwise from providing a
Guarantee of the Obligations as long as such prohibition was not established in
contemplation of the requirement to Guarantee the Obligations, (d) any
Subsidiary that is a non-profit Subsidiary and (e) any Subsidiary to the extent
the provision of a Guarantee of the Obligations (i) is prohibited by applicable
law, regulation or any contractual obligation existing on the Effective Date
(or, if later, on the date such Subsidiary is acquired (and, in each case, not
established in anticipation thereof)) or (ii) would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been received).

“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is not an Immaterial Subsidiary.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or any obligations under Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding $5
million.  For purposes of determining Material Indebtedness, the aggregate
principal amount of “obligations” of the Borrower or any Subsidiary in respect
of any Swap Agreement at any time shall be the aggregate amount that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time and after giving effect to any rights available under
applicable laws or agreements with regard to collateral, netting, setoff or
similar rights.

“Maturity Date” means the earliest to occur of (a) the Stated Maturity Date, (b)
any earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof and (c) the date that the Loans, if any,
are declared due and payable pursuant to Article VII hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, that there shall be excluded from such net income (to the
extent otherwise included therein), without duplication: (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Holdings or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which Holdings or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Note” and “Notes” have the meanings assigned to such terms in Section 2.10(e).

“Notice of Increase” has the meaning assigned to such term in Section
2.23(a)(i).

“Obligated Party” has the meaning assigned to such term in Section 10.02.

19

 

--------------------------------------------------------------------------------

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of Holdings
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than any customary repurchase obligations resulting from a
breach of representations and warranties, covenants, servicing obligations and
indemnities under a securitization facility), (b) any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person, or (c) any indebtedness, liability or obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (other than operating leases) but does constitute an
off-balance sheet liability under GAAP.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection solely arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Payment in Full” means as of any date of determination, that: (a) the entire
amount of principal of and interest due on the Loans, and all other amounts of
fees, payments and other obligations due under this Agreement, the other Loan
Documents and the Notes are paid in full in cash (other than contingent
indemnification obligations and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto, and any
Banking Services Obligations not then due and owing); (b) the commitments to
lend under this Agreement have been terminated; (c) there are no outstanding
Letters of Credit (other than Letters of Credit that have been cash
collateralized in accordance

20

 

--------------------------------------------------------------------------------

 

with the requirements of this Agreement or other arrangements acceptable to the
Issuing Bank); (d) there are no outstanding Swap Agreement Obligations (or
arrangements with respect thereto have been implemented which are acceptable to
the relevant counterparty); and (e) all Obligations (other than contingent
indemnification obligations and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto, and any
Banking Services Obligations not then due and owing) have been paid in full in
cash.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:

(a)the Person or business which is the subject of such Acquisition is in a line
of business permitted by Section 6.03(b);

(b)all governmental, corporate and material third-party approvals and consents
necessary in connection with such Acquisition shall have been obtained and be in
full force and effect;

(c)if acquiring a Person, unless such Person is contemporaneously merged with
and into the Borrower or a Subsidiary of the Borrower, such Person becomes a
wholly-owned direct or indirect Subsidiary of the Borrower and, simultaneously
with such Acquisition, a Loan Party to the extent required by Section 5.09, with
such Person’s Equity Interests being pledged as Collateral to the extent
required by Section 5.09;

(d)such Acquisition shall be consummated in accordance with the terms of the
purchase or acquisition agreement executed in connection therewith and with all
other material agreements, instruments and documents implementing such
Acquisition and in compliance with applicable law and regulatory approvals;

(e)no Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom;

(f)after giving effect to such Acquisition (including the incurrence, assumption
or acquisition of any Indebtedness in connection therewith) the Loan Parties
will be in pro forma compliance with the Financial Covenant for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent;

(g)the aggregate cash purchase price for all Permitted Acquisitions of any
Persons which do not become Loan Guarantors shall not exceed $10 million in the
aggregate;

(h)at least five days prior to the consummation of such Acquisition, the
Borrower shall have delivered a notice to the Administrative Agent and the
Lenders setting forth the calculations demonstrating compliance with clause (f)
of this definition; and

(i)such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Person to be acquired.

“Permitted Encumbrances” means:

21

 

--------------------------------------------------------------------------------

 

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c)pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d)pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)easements, covenants, conditions, zoning restrictions, rights-of-way, minor
defects or other irregularities in title and/or similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

(g)Liens representing any interest or title of a licensor, lessor or sublicensor
or sublessor, or a licensee, lessee or sublicensee  or sublesee, in the property
subject to any lease, license or sublicense or concession arrangement permitted
by this Agreement;

(h)Liens arising from Cash Equivalents described in clause (d) of the definition
of the term “Cash Equivalents”;

(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(j)Liens that are contractual rights of set-off;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

22

 

--------------------------------------------------------------------------------

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal offices
in New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  

“Prohibited Transaction” means the occurrence of a “prohibited transaction”
within the meaning of Section 4975(c) of the Code or Section 406 of ERISA for
which there was no exemption under Section 4975(d).

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10 million at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an ECP and can cause another person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Indemnitee Parties” shall mean with respect to any specified
Indemnitee, such Indemnitee’s controlled Affiliates and the respective officers,
directors, employees, advisors, agents or other representatives of such
Indemnitee or such Indemnitee’s controlled Affiliates acting at the direction of
such Indemnitee.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Requested Increase Amount” has the meaning assigned to such term in Section
2.23(a)(i).

“Requested Increase Date” has the meaning assigned to such term in Section
2.23(a)(i).

“Requested Incremental Term Loan Date” has the meaning assigned to such term in
Section 2.22(a)(i).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time; provided
that if there is more than one but less than four Lenders, Required Lenders
shall mean at least two or more Lenders representing more than 50% of the sum of
the total Credit Exposure and unused Commitments at such time.

23

 

--------------------------------------------------------------------------------

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or operating
or partnership agreement, or other organizational or governing documents of such
Person and (b) any statute, law (including common law), treaty, rule,
regulation, code, ordinance, order, decree, writ, judgment, injunction or
determination of any arbitrator or court or other Governmental Authority
(including Environmental Laws), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Debt Payment” has the meaning assigned to such term in Section 6.08.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or such Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in Holdings or such
Subsidiary.  

“Restricted Subsidiary” means, as to any Person, any existing or future direct
or indirect subsidiary of such Person that is not an Unrestricted Subsidiary.
Unless otherwise specified, “Restricted Subsidiary” shall mean any Restricted
Subsidiary of Holdings and each reference (expressed or implied) to a Restricted
Subsidiary of Holdings shall include, in any event, the Borrower.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.02.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(a).

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to any Person
that, at the time of entering into such arrangement with a Loan Party or any
Subsidiary, was the Administrative Agent, a Lender or an Affiliate thereof, in
each case, with respect to such Swap Agreement Obligations, to the extent
designated by the Borrower in a written statement (including by way of email) to
the Administrative Agent as constituting Secured Obligations (such Swap
Agreement Obligations, “Secured Swap Agreement Obligations”); provided, however,
that the definition of “Secured Obligations” shall not create any guarantee by
any Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

24

 

--------------------------------------------------------------------------------

 

“Secured Parties” means the Administrative Agent, each Lender, each Issuing Bank
and each other provider of Secured Obligations as permitted pursuant to the
definition thereof.

“Secured Swap Agreement Obligations” has the meaning assigned to such term in
the definition of “Secured Obligations”.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among Holdings, each Subsidiary of Holdings party thereto
from time to time, and the Administrative Agent, for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any Loan Party (as required by this Agreement or any other Loan Document), as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Total Funded Indebtedness which is secured by a Lien on any assets of
Holdings or its Subsidiaries on such date, less Unrestricted Cash and Cash
Equivalents to (b) EBITDA for the period of four consecutive fiscal quarters
ended on such date (or, if such date is not the last day of a fiscal quarter,
ended on the last day of the fiscal quarter most recently ended prior to such
date).

“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h), (i) or (j) of Article VII.

“Specified Issuance” means the issuance of any Incremental Term Loan Facility
(other than any Incremental Term Facility in the form of a “Term Loan A”
provided by bank lenders) or incurrence of any Indebtedness by the Borrower or
any other Loan Party pursuant to Section 6.01(s) in the form of notes.

“Specified Issuance Commitment Reduction” has the meaning assigned to such term
in Section 2.09(e).

“Specified Quarter” means a fiscal quarter of Holdings during which a Material
Acquisition has been consummated by the Borrower or one of its Restricted
Subsidiaries.  

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a), 3.02, 3.03(b), 3.08, 3.13, 3.14, 3.15, and 3.18.

“Stated Maturity Date” means the fifth anniversary of the Effective Date;
provided, that individual Lenders may elect to extend the Maturity Date
applicable to their Loans and Commitments pursuant to the terms and conditions
of Section 2.25.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurodollar funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

25

 

--------------------------------------------------------------------------------

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings, the Borrower
or another Loan Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Person that, at the time of entering into
such Swap Agreement, is the Administrative Agent, a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.  

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Funded Indebtedness of Holdings and its Restricted Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Funded
Indebtedness on such date, less Unrestricted Cash and Cash Equivalents to (b)
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

26

 

--------------------------------------------------------------------------------

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.  

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Cash and Cash Equivalents” means, at any date, the cash and Cash
Equivalents of the Loan Parties that are (or would be) included on the balance
sheet of Holdings as of such day which are not identified as “restricted” in
accordance with GAAP and which are free and clear of all Liens (other than
non-consensual liens and liens in favor of the Secured Parties pursuant to the
Collateral Documents to secure the Secured Obligations, in each case, permitted
under Section 6.02).

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13.

“U.S. Person” means a United States person as defined in section 7701(a)(30) of
the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, any Loan Party, the Administrative
Agent, and any other withholding agent as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and

27

 

--------------------------------------------------------------------------------

 

interpretations thereunder having the force of law or with which affected
Persons customarily comply) and all judgments, orders and decrees of all
Governmental Authorities.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, amendment and restatement, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if after
the Effective Date there occurs any change in GAAP or in the application thereof
on the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

Section 1.05Financial Ratios.  Any financial ratios required to be maintained by
any Loan Party pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.06Pro Forma and Other Calculations.  Notwithstanding anything to the
contrary herein, for purposes of determining compliance with the Financial
Covenant or otherwise for purposes of determining the Total Net Leverage Ratio,
Senior Secured Net Leverage Ratio and Consolidated EBITDA, such calculations
shall be made on a pro forma basis with respect to any Permitted Acquisition or
any sale, transfer or other disposition of any material assets outside the
ordinary course of business to the extent any such event occurs during the
applicable four-quarter period to which such calculation relates, or, other than
in the case of determining compliance with the Financial Covenant, subsequent to
the end of such four-quarter period but not later than the date of such
calculation.

Section 1.07Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or

28

 

--------------------------------------------------------------------------------

 

liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

Article II

The Credits

Section 2.01Commitments.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02Loans and Borrowings.  

(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided, that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.  

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1 million; provided that a Eurodollar Borrowing that
results from a continuation of an outstanding Eurodollar Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing.  At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1 million; provided, that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided,
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.  

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request either in writing (delivered by
hand or fax) in substantially the form of Exhibit F and signed by the Borrower
or by telephone (such request a “Borrowing Request”) (a) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided, that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may

29

 

--------------------------------------------------------------------------------

 

be given not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.01:

(i)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04[Section intentionally omitted].

Section 2.05[Section intentionally omitted].

Section 2.06Letters of Credit.  

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of (and the Issuing Bank shall issue) Letters of Credit
denominated in dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  The Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of any Subsidiary’s obligations as provided in the first sentence of
this clause (a), the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of
Credit).  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, in either such case, in violation of any such Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its

30

 

--------------------------------------------------------------------------------

 

terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Requirement of Law relating to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally; provided, that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to clause (c) of this Section 2.06)), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank) to the applicable
Issuing Bank and the Administrative Agent (reasonably in advance of, but in any
event no less than three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section 2.06) and whether such
Letter of Credit shall contain automatic extension or renewal provisions, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$15 million and (ii) the Aggregate Credit Exposure shall not exceed the
aggregate Commitments of all Lenders.

31

 

--------------------------------------------------------------------------------

 

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any one-time renewal or extension thereof, including,
without limitation, any automatic renewal provision, one year after such renewal
or extension) and (ii) the date that is five Business Days prior to the Stated
Maturity Date.  Each Letter of Credit with automatic extension or renewal
provisions shall, subject to the right of the respective Issuing Bank to
terminate such automatic renewal in accordance with the terms of such Letter of
Credit upon the occurrence of an Event of Default, be automatically renewed for
a successive one-year period on each anniversary of the date of the issuance of
such Letter of Credit, until cancelled by the Borrower by notice to the
applicable Issuing Bank in accordance with the terms of such Letter of Credit
agreed upon at the time such Letter of Credit is issued; provided, that such
Letter of Credit shall expire at or prior to the close of business on the date
that is five Business Days prior to the Stated Maturity Date if not earlier
cancelled.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in clause (e) of this Section 2.06, or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided, that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

32

 

--------------------------------------------------------------------------------

 

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.06 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided, that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  

(g)Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.  

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans and such interest shall be payable
on the date when such reimbursement is due; provided, that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section 2.06, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section 2.06 to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

33

 

--------------------------------------------------------------------------------

 

(i)Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required  Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
amount of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided, that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all such Defaults have been
cured or waived.

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.06, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the

34

 

--------------------------------------------------------------------------------

 

Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount of such LC
Disbursement, and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Section 2.07Funding of Borrowings.  

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent and designated by the Borrower in the applicable Borrowing Request;
provided, that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Banks.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.08Interest Elections.  

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election

35

 

--------------------------------------------------------------------------------

 

to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or fax to the Administrative Agent of a written Interest
Election Request in substantially the form of Exhibit G and signed by the
Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09Termination and Reduction of Commitments.  

(a)Unless previously terminated or extended pursuant to the terms and conditions
hereof, all Commitments shall terminate on the Maturity Date.  

(b)The Borrower may at any time, without (subject to Section 2.16) premium or
penalty, terminate the Commitments upon (i) the payment in full of all
outstanding Loans, together with accrued and unpaid interest thereon and on any
Letters of Credit, (ii) the cancellation and return of all outstanding Letters
of Credit (or alternatively, with respect to each such Letter of Credit, the
furnishing to the Administrative Agent of a cash deposit (or at the discretion
of the Administrative Agent a backup standby letter of credit satisfactory to
the Administrative Agent and the applicable Issuing Bank) in an amount equal to
103% of the LC Exposure as of such date), (iii) the payment in full of all
accrued and unpaid fees required hereunder, and (iv) the payment in full of all
reimbursable expenses and other Obligations due under this

36

 

--------------------------------------------------------------------------------

 

Agreement and the other Loan Documents together with accrued and unpaid interest
thereon (other than contingent indemnification obligations and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto).

(c)The Borrower may from time to time, without (subject to Section 2.16) premium
or penalty, reduce the Commitments; provided, that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1 million and
not less than $5 million unless such amount represents all of the remaining
Commitments, and (ii) the Borrower shall not reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Aggregate Credit Exposure would exceed the aggregate
Commitments of all Lenders.

(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) or (c) of this Section 2.09
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.09 shall be irrevocable; provided, that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(e)The Commitments shall be automatically and permanently reduced by an amount
equal to fifty percent (50%) of the aggregate principal amount of Indebtedness
incurred by Holdings or any of its Restricted Subsidiaries pursuant to a
Specified Issuance (such reduction, the “Specified Issuance Commitment
Reduction”); provided, that the Commitments may only be reduced pursuant to the
terms of this clause (e) by up to $75 million.

Section 2.10Repayment of Loans; Evidence of Debt.  

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, if any, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.10 shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement; provided,
further, that in the event of a conflict

37

 

--------------------------------------------------------------------------------

 

between the entries made in the accounts maintained pursuant to clause (b) or
(c) of this Section 2.10 and the Register, the Register shall govern.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note (each a “Note” and, collectively, the “Notes”).  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns and in a form reasonably acceptable to
the Administrative Agent.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes in such form payable to such
payee and its registered assigns.

Section 2.11Prepayment of Loans.  

(a)The Borrower shall have the right at any time and from time to time, without
(subject to Section 2.16) premium or penalty, to prepay any Borrowing in whole
or in part, subject to prior notice in accordance with clause (c) of this
Section 2.11.

(b)In the event and on such occasion that the Aggregate Credit Exposure exceeds
the aggregate Commitments of all Lenders, the Borrower shall prepay the Loans
and/or cash collateralize the LC Exposure (in accordance with Section 2.06(j))
in an aggregate amount equal to such excess.  

(c)The Borrower shall notify the Administrative Agent in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 10:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided, that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.   Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.12Fees.  

(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender, subject to Section 2.20) a
commitment fee, which shall accrue at the Commitment Fee Rate set forth in the
definition of Applicable Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate. Accrued
commitment fees shall be payable in arrears on the first Business Day of each
January, April, July and October and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed.  

38

 

--------------------------------------------------------------------------------

 

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender, subject to Section 2.20) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of each calendar quarter shall be payable on
the first Business Day of each of each January, April, July and October
following such last day, commencing on the first such date to occur after the
Effective Date; provided, that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.  

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
and to any Lender, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent or such Lender.  

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.13Interest.  

(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.13 or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in clause (a) of this Section 2.13.

(d)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar quarter) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided, that (i)
interest accrued pursuant to clause (c) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal

39

 

--------------------------------------------------------------------------------

 

amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.  

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14Alternate Rate of Interest; Illegality.  

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that:

(i)adequate and reasonable means do not exist for ascertaining the LIBO Rate or
Adjusted LIBO Rate, as applicable, for any requested Interest Period, including,
without limitation, because the LIBO Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(ii)the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”);

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent notice that such Required Lenders do not accept such
amendment.  

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods).  Upon receipt of such notice, the Borrower may
revoke any pending request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for an ABR Borrowing in the amount specified therein.

(b)If after the date hereof, the adoption of any applicable law, or any change
in any applicable law (whether adopted before or after the Effective Date), or
any change in interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency, shall make it unlawful or impossible for

40

 

--------------------------------------------------------------------------------

 

any Lender to make, maintain or fund its portion of Eurodollar Loans, such
Lender shall so notify the Administrative Agent, and the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the
Borrower.  Before giving any notice to the Administrative Agent pursuant to this
Section 2.14(b), such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the sole
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender.  Upon receipt of such notice, notwithstanding anything contained in
Article II, the Borrower shall repay in full the then outstanding principal
amount of such Lender’s portion of each affected Eurodollar Loan, together with
accrued interest thereon, on either (i) the last day of the then current
Interest Period applicable to such affected Eurodollar Loans if such Lender may
lawfully continue to maintain and fund its portion of such Eurodollar Loan to
such day or (ii) immediately if such Lender may not lawfully continue to fund
and maintain its portion of such affected Eurodollar Loans to such
day.  Concurrently with repaying such portion of each affected Eurodollar Loan,
the Borrower may borrow an ABR Loan from such Lender, whether or not it would
have been entitled to effect such borrowing and such Lender shall make such
Loan, if so requested, in an amount such that the outstanding principal amount
of the affected Loan made by such Lender shall equal the outstanding principal
amount of such Loan immediately prior to such repayment.  The obligation of such
Lender to make Eurodollar Loans is suspended only until such time as it is once
more possible and legal for such Lender to fund and maintain Eurodollar Loans.

Section 2.15Increased Costs.  

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but

41

 

--------------------------------------------------------------------------------

 

for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c)A certificate of a Lender or the applicable Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in clause (a) or (b) of
this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
days after receipt thereof.  

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to clauses (a), (b) and (c) of this Section 2.15 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which shall not include any loss of
margin or Applicable Rate).  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest (as reasonably determined by such Lender) which would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth, in reasonable detail, any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

Section 2.17Withholding of Taxes; Gross-Up.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment

42

 

--------------------------------------------------------------------------------

 

by a Withholding Agent, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
such Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b)Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  Without duplication of any obligation
contained in Section 2.17(a) or (b), the Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at the time or times reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or as reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of

43

 

--------------------------------------------------------------------------------

 

withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender; provided,
that in such case the Lender shall indemnify the Borrower and the Administrative
Agent from any and all liabilities arising therefrom.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the Beneficial Owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each Beneficial Owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

44

 

--------------------------------------------------------------------------------

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Status of Agent.  Citibank, N.A., as the Administrative Agent, and any
successor or supplemental Administrative Agent shall deliver to the Borrower, on
or prior to the date that it becomes a party to this Agreement, properly
completed copies of the documentation prescribed in clause (i) or (ii) below, as
applicable (together with all required attachments thereto): (i) if the
Administrative Agent is a U.S. Person, executed copies of IRS Form W-9
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding tax, or (ii) if the Administrative Agent is not a U.S. Person, (A)
executed copies of IRS Form W-8ECI and (B) with respect to payments received on
account of any Lender, executed copies of a U.S. branch withholding certificate
on IRS Form W-8IMY (or any successor form) evidencing its agreement with the
Borrower to be treated as a U.S. Person for U.S. federal withholding purposes.
The Administrative Agent agrees that if any form or certification it previously
delivered pursuant to this Section 2.17(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of

45

 

--------------------------------------------------------------------------------

 

which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This clause (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person or to require any indemnified party to
apply for a refund.

(i)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18Payments Generally; Allocation of Proceeds; Sharing of Setoffs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without setoff or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
to one or more accounts as it may designate to the Borrower in writing from time
to time, except payments to be made directly to an Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.  

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (ii) after an Event of Default has occurred and is continuing,
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements, fifth, to pay
an amount to the Administrative Agent equal to one hundred three percent (103%)
of the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as cash collateral for such Obligations, sixth, to the payment of any
amounts owing with respect to Banking Services Obligations and Secured Swap
Agreement Obligations and seventh, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the
Borrower.  Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan
Party.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan, except (a) on the expiration date of the
Interest Period applicable

46

 

--------------------------------------------------------------------------------

 

to any such Eurodollar Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans and, in any such event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16.  The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

Notwithstanding the foregoing, Obligations arising under Banking Services
Obligations or Swap Agreement Obligations shall be excluded from the application
described above and paid in clause sixth if the Administrative Agent has not
received written notice thereof in accordance with the definition of Secured
Obligations, together with such supporting documentation as the Administrative
Agent may have reasonably requested from the applicable provider of such Banking
Services or Swap Agreements.

(c)At the election of the Borrower but subject to the conditions set forth in
Section 4.02, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section 2.18 or
may be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.  

(d)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to (A) the Borrower or any Subsidiary (as to which the provisions of
this paragraph shall apply) or (B) to the extent such payment is made directly
by the Borrower or any Subsidiary (and is not otherwise permitted by this
Agreement), any Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including

47

 

--------------------------------------------------------------------------------

 

the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.

(g)The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”).  The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience.  The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations.  If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

Section 2.19Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if the Borrower or
the Loan Guarantors are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment).

(b)If (i) any Lender requests compensation under Section 2.15, (ii) any Lender
fails to consent to a requested amendment, waiver or modification to any Loan
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender (or each Lender directly
affected thereby, as applicable) is required with respect thereto, (iii) the
Borrower or the Loan Guarantors are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender) pursuant to Section 2.17, or (iv) any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (A) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued

48

 

--------------------------------------------------------------------------------

 

interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (C) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Sections 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(c)if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:

(i)all or any part of such LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments; and

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that

49

 

--------------------------------------------------------------------------------

 

was utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks until such LC Exposure is cash collateralized
and/or reallocated;

(d)so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue or increase any Letter of Credit, unless it is reasonably
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and LC Exposure related to any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein);

(e)if (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no such Issuing Bank shall be required to issue
or increase any Letter of Credit unless such Issuing Bank shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
such Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder; and

(f)in the event and on the date that each of the Administrative Agent, the
Borrower and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
LC Exposure of the other Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

Nothing contained herein shall be deemed to be a release of any claims of the
Administrative Agent or the Borrower against any Defaulting Lender for its
breach of any of its obligations under this Agreement.

Section 2.21Returned Payments.  If after receipt of any payment which is applied
to the payment of all or any part of the Obligations (including a payment
effected through exercise of a right of setoff), the Administrative Agent or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion), then the Obligations or part thereof intended
to be satisfied shall be revived and continued and this Agreement shall continue
in full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.

Section 2.22Incremental Term Loans.

(a)The Borrower shall have the right at any time after the Effective Date to
request one or more tranches of term loans (each an “Incremental Term Loan
Facility”; and the commitments with in respect thereof the “Incremental Term
Loan Commitments”) in accordance with the following provisions and subject to
the following conditions:

50

 

--------------------------------------------------------------------------------

 

(i)The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least ten Business Days’ prior
written notice (an “Incremental Term Loan Notice”) of any such requested
increase specifying the aggregate amount of such Incremental Term Loan Facility,
which shall be at least $10 million, the requested date of such Incremental Term
Loan Facility (the “Requested Incremental Term Loan Date”) and the date by which
the Lenders wishing to participate in the Incremental Term Loan Facility must
commit (the “Incremental Term Loan Commitment Date”). Each Lender that is
willing in its sole discretion to participate in such requested Incremental Term
Loan Facility (each an “Incremental Term Loan Lender”) shall give written notice
to the Administrative Agent on or prior to the Incremental Term Loan Commitment
Date of the amount by which it is willing to commitment.

(ii)Promptly following each Incremental Term Loan Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Incremental Term
Loan Facility. In addition, the Borrower may extend offers to one or more
Eligible Assignees, each of which must be reasonably satisfactory to the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) to participate in any portion of the requested Incremental Term Loan
Facility; provided, however, that the Incremental Term Loan Commitment of each
such Eligible Assignee shall be in an amount of not less than $1 million or an
integral multiple of $1 million in excess thereof. Any such Eligible Assignee
that agrees to acquire an Incremental Term Loan Commitment pursuant hereto is
herein called an “Additional Incremental Term Loan Lender”.

(iii)Incremental Term Loan Commitments shall become effective under this
Agreement pursuant to an amendment (an “Incremental Term Loan Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Term Loan Commitments, if any,
each Additional Incremental Term Lender, if any, and the Administrative Agent
pursuant to Section 9.02(f) hereof.  The Incremental Term Loan Amendment may,
without need for the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, in order
to give effect to the provisions of this Section 2.22.  

(iv)(A) Any Incremental Term Loan Facility shall be ratably secured with the
Loans, (B)(i) any Incremental Term Loan Facility in the form of a “Term Loan A”
provided by bank lenders shall not mature earlier than the Stated Maturity Date
and (ii) any Incremental Term Loan Facility in the form of a “Term Loan B” shall
not mature earlier than 91 days after the Stated Maturity Date, (C) no
Incremental Term Loan Facility shall have amortization of greater than 5% of the
original principal amount of such Incremental Term Loan Facility per year, (D)
the Applicable Rate relating to any Incremental Term Loan Facility shall be
determined by the Borrower and the Lenders providing such Incremental Term Loan
Facility and (E) any Incremental Term Loan Facility shall otherwise be on terms
and pursuant to documentation to be determined by the Borrower and the Persons
willing to provide such Incremental Term Loan Facility; provided, that to the
extent such terms and documentation are not consistent with the then existing
Commitments or Incremental Term Loan Commitments (other than with respect to
pricing, amortization and maturity) they shall be reasonably satisfactory to the
Administrative Agent (it being agreed that Incremental Term Loan Facilities may
contain customary mandatory prepayments, voting rights and prepayment premiums).

(v)The Borrower will use the proceeds of the Incremental Term Loan Facility for
any purpose not prohibited by this Agreement.

(vi)No Lender shall be obligated to provide any Incremental Term Loan Facility,
unless it so agrees.  

(b)Anything in this Section 2.22 to the contrary notwithstanding, no Incremental
Term Loan Facility pursuant to this Section 2.22 shall be effective unless:

51

 

--------------------------------------------------------------------------------

 

(i)Immediately before and after giving effect to each Incremental Term Loan
Amendment and the applicable Incremental Term Loan Facility, (x) no Default or
Event of Default shall have occurred and be continuing and (y) the condition set
forth in Section 4.02(a) shall be required to be satisfied; provided that to the
extent the proceeds of any Incremental Term Loan Facility are intended to be
applied to finance a Limited Condition Acquisition, if agreed to by the
Incremental Term Loan Lenders or the Additional Incremental Term Loan Lenders
providing such Incremental Term Loan Facility, (x) the only representations and
warranties that will be required to be true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) as of the applicable closing date
for such Incremental Term Loan Facility shall be (A) the Specified
Representations with respect to the applicable acquired company or business and
(B) such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the Incremental Term Loan Lenders or the
Additional Incremental Term Loan Lenders, but only to the extent that Holdings
or the applicable Subsidiary has the right to terminate its obligations under
such acquisition agreement or not consummate such acquisition as a result of a
breach of such representations or warranties in such acquisition agreement and
(y) the only condition with respect to absence of a Default or Event of Default
shall be the absence of a Default or Event of Default at the time such
acquisition agreement is entered into;

(ii)to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates consistent with the documentation delivered on the
Effective Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B)
any  reaffirmation or similar documentation as reasonably requested by the
Administrative Agent in order to ensure that such Incremental Term Loan Lender
or Additional Incremental Term Loan Lender is provided with the benefit of the
applicable Loan Documents;

(iii)after giving effect to any such Incremental Term Loan Facility, the Senior
Secured Net Leverage Ratio calculated on a pro forma basis for the most recently
ended Reference Period for which financial statements have been (or were
required to be) delivered to the Administrative Agent does not exceed 3.50 to
1.00; provided, that for purposes of determining the Senior Secured Net Leverage
Ratio, any cash proceeds of such Incremental Term Loan Facility proposed to be
drawn thereunder will not be considered Unrestricted Cash and Cash Equivalents
and the full amount of such Incremental Term Loan Facility shall be deemed to be
Indebtedness outstanding; and

(iv)after giving effect to any such Incremental Term Loan Facility, the Loan
Parties shall be in pro forma compliance with the Financial Covenant for the
most recently ended Reference Period for which financial statements have been
(or were required to be) delivered to the Administrative Agent.

Section 2.23Increase of Commitments.

(a)The Borrower shall have the right at any time after the Effective Date to
request that the aggregate Commitments hereunder be increased (a “Commitment
Increase”) in accordance with the following provisions and subject to the
following conditions:

(i)The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least ten Business Days’ prior
written notice (a “Notice of Increase”) of any such requested increase
specifying the aggregate amount by which the Commitments are to be increased
(the “Requested Increase Amount”), which shall be at least $5 million, the
requested date of increase (the “Requested Increase Date”) and the date by which
the Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Credit Commitments

52

 

--------------------------------------------------------------------------------

 

(the “Commitment Date”). Each Lender that is willing in its sole discretion to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.

(ii)Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. In addition, the Borrower
may extend offers to one or more Eligible Assignees, each of which must be
reasonably satisfactory to the Administrative Agent, (such consent not to be
unreasonably withheld) to participate in any portion of the requested Commitment
Increase; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of not less than $1 million or an integral multiple of $1
million in excess thereof. Any such Eligible Assignee that agrees to acquire a
Commitment pursuant hereto is herein called an “Additional Lender”.

(iii)Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) the Commitment Schedule shall be deemed to be amended to
reflect the increases contemplated hereby, (y) the Commitment of each Increasing
Lender shall be increased by an amount determined by the Administrative Agent
and the Borrower (but in no event greater than the amount by which such Lender
is willing to increase its Commitment), and (z) each Additional Lender shall
enter into an agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent pursuant to which it shall undertake, as
of such Requested Increase Date, a new Commitment in an amount determined by the
Administrative Agent and the Borrower (but in no event greater than the amount
by which such Lender is willing to participate in the requested Commitment
Increase), and such Additional Lender shall thereupon be deemed to be a Lender
for all purposes of this Agreement.

(iv)If on the Requested Increase Date there are any Loans outstanding hereunder,
the Borrower shall borrow from all or certain of the Lenders and/or prepay Loans
of all or certain of the Lenders such that, after giving effect thereto, the
Loans (including, without limitation, the Types and Interest Periods thereof)
and such participations shall be held by the Lenders (including for such
purposes the Increasing Lenders and the Additional Lenders) ratably in
accordance with their respective Commitments. On and after each Increase Date,
the ratable share of each Lender’s participation in Letters of Credit and Loans
from draws under Letters of Credit shall be calculated after giving effect to
each such Commitment Increase.

(b)Anything in this Section 2.23 to the contrary notwithstanding, no increase in
the aggregate Commitments hereunder pursuant to this Section 2.23 shall be
effective unless:

(i)as of the date of the relevant Notice of Increase and on the relevant
Requested Increase Date and immediately after giving effect to such increase,
(x) no Default or Event of Default shall have occurred and be continuing and (y)
the condition set forth in Section 4.02(a) shall be required to be satisfied;

(ii)to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates consistent with the documentation delivered on the
Effective Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B)
any  reaffirmation or similar documentation as reasonably requested by the
Administrative Agent in order to ensure that such Increasing Lender or
Additional Lender is provided with the benefit of the applicable Loan Documents;

(iii)after giving effect to such Commitment Increases, the principal aggregate
amount of all such Commitment Increases incurred or issued since the Effective
Date shall not exceed the then available Incremental Amount; and

53

 

--------------------------------------------------------------------------------

 

(iv)after giving effect to any such Commitment Increase, the Loan Parties shall
be in pro forma compliance with the Financial Covenant for the most recently
ended Reference Period for which financial statements have been (or were
required to be) delivered to the Administrative Agent and the Borrower shall
have delivered to the Administrative Agent reasonably detailed calculations
demonstrating such compliance.

Section 2.24Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, the
Borrower or any of its Subsidiaries shall deliver to the Administrative Agent,
promptly after entering into such Banking Services or Swap Agreements, written
notice thereof, in each case, to the extent such Banking Services or Swap
Agreements relate to Secured Obligations.  In furtherance of that requirement,
each such Lender or Affiliate thereof shall furnish the Administrative Agent,
from time to time promptly upon a request therefor, a summary of the amounts due
or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations that constitute Secured Obligations, together with such
supporting documentation as the Administrative Agent may have reasonably
requested from the applicable provider of such Banking Services or Swap
Agreement.  The most recent information provided to the Administrative Agent
shall be used in determining which tier of the waterfall, contained in Section
2.18(b), such Banking Services Obligations and/or Swap Agreement Obligations
will be placed.

Section 2.25Amend and Extend Transactions.

(a)The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Stated Maturity Date to
the extended maturity date specified in such notice.  Such notice shall (i) set
forth the amount of Commitments that will be subject to the Extension (which
request shall be in minimum increments of $1 million and a minimum amount of $5
million), and (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten Business Days nor more than
60 days after the date of such Extension notice (or such longer or shorter
periods as the Administrative Agent shall agree in its sole discretion)).  The
Lenders shall be offered (an “Extension Offer”) an opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions as each
other Lender pursuant to procedures established by, or reasonably acceptable to,
the Administrative Agent and Borrower.  If the aggregate principal amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments subject to the Extension Offer as set forth in the Extension notice,
then the Commitments of the Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts with respect to which such
Lenders have accepted such Extension Offer.  Notwithstanding anything to the
contrary in this Agreement, any individual Lender’s agreement to extend its
Commitments, in whole or in part, pursuant to this Section 2.25 shall be in such
Lender’s sole discretion.

(b)The following shall be conditions precedent to the effectiveness of any
Extension:  (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) each relevant Issuing Bank shall have consented to any
Extension of the Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Commitments shall comply with clause
(c) of this Section 2.25.

(c)The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided,
that (i) the final maturity date of any Extended Commitment shall be no earlier
than the Stated Maturity Date, (ii) there shall be no scheduled

54

 

--------------------------------------------------------------------------------

 

amortization of the loans or reductions of commitments under any Extended
Commitments, (iii) the Extended Loans will rank pari passu in right of payment
and security with the existing Loans and the borrower, guarantors and collateral
of the Extended Commitments shall be the same as the borrower, Guarantors and
Collateral with respect to the existing Loans, (iv) the interest rate margin and
any fees applicable to any Extended Commitment (and the Extended Loans
thereunder) shall be determined by Borrower and the applicable extending
Lenders, (v) borrowing and prepayment of Extended Loans, or reductions of
Extended Commitments, and participation in Letters of Credit, shall be on a pro
rata basis with the other Loans or Commitments (other than upon the maturity of
the non-extended Loans and Commitments) and (vi) any other terms of the Extended
Commitments shall be substantially identical to the terms set forth herein.

(d)In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension.  Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Commitments as a separate tranche
of Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranche (including to
preserve the pro rata treatment of the extended and non-extended tranches and to
provide for the reallocation of Credit Exposure upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this Section 2.25.

Article III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01Organization; Powers.  Each of the Loan Parties and each of its
Restricted Subsidiaries (a) is duly organized, validly existing and, to the
extent that such concept is applicable in the relevant jurisdiction, in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and (c)
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent such concept is applicable to the relevant
jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.  

Section 3.02Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or limited liability
company powers, as the case may be, and have been duly authorized by all
necessary corporate or limited liability company and, if required, stockholder
or member action.  Each Loan Document to which each Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03Governmental Approvals; No Conflicts.  The Transactions (a) do not,
on the part of any Loan Party or any of its Subsidiaries, require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in

55

 

--------------------------------------------------------------------------------

 

full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under, or
give rise to a right to require any payment to be made by any Loan Party or any
of its Subsidiaries under, (i) any documentation evidencing any Material
Indebtedness, (ii) any Swap Agreement or (iii) any other material agreement, in
each case which is binding upon any Loan Party or any of its Subsidiaries or its
assets, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents, except, solely in the case of clauses (a), (b)
or (c)(iii) hereof, as would not reasonably be expected to result in a Material
Adverse Effect.

Section 3.04Financial Condition; No Material Adverse Change.  

(a)Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2017, reported on by the Accounting Firm
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
ending September 30, 2018.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b)No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since December 31, 2017.

Section 3.05Properties.  

(a)Each of the Loan Parties and its Restricted Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property, except for
defects in title that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b)Each of the Loan Parties and its Restricted Subsidiaries owns, or is licensed
to use, or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and its Subsidiaries does not infringe
upon the rights of any other Person, except for any failure to own or license or
any such infringements that, in each case, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

Section 3.06Litigation and Environmental Matters.  

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or any of their respective
Restricted Subsidiaries (i) that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b)No Loan Party nor any of its Restricted Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability that, in each case, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

56

 

--------------------------------------------------------------------------------

 

Section 3.07Compliance with Laws and Agreements; No Default.  

(a)Each Loan Party and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b)No Default has occurred and is continuing.

Section 3.08Investment Company Status.  No Loan Party nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under the Investment Company Act of 1940.

Section 3.09Taxes.  Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes, assessments, claims, governmental
charges that are required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan
Party or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

Section 3.10ERISA.  

(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.  Except as would not reasonably be expected to result
in a Material Adverse Effect, with respect to each Plan, the “funding target,”
as defined in Section 430(d)(1) of the Code, with respect to such Plan, does not
exceed the fair market value of all such Plan’s assets, as determined pursuant
to Section 430(g) of the Code, all determined as of the then-most recent
valuation date for such Plan using the actuarial assumptions used to determine
the Plan’s “funding target attainment” percentage as defined in Section 430(d)
of the Code.

(b)Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (i) each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been timely made, (iii) neither Holdings nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of, or withdrawal from, any Foreign Pension Plan and (iv) the present value of
the accrued benefit liabilities (whether or not vested) under each Foreign Plan,
determined as of the end of the Borrowers’ most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

Section 3.11Disclosure.  

(a)Each of Holdings and the Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information  (other than any projected financial
information or other forward-looking information or information of a general
economic or general industry specific nature) furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement

57

 

--------------------------------------------------------------------------------

 

or any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not materially
misleading; provided, that, with respect to projected financial information or
other forward-looking information or information of a general economic or
general industry specific nature, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished (it being understood that any such
information may differ from actual results and such differences may be
material).

(b)As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Section 3.12Capitalization and Subsidiaries.  Schedule 3.12 sets forth, as of
the date hereof, (a) a correct and complete list of the name and ownership
interest of Holdings and each Subsidiary in each Subsidiary, (b) the type of
entity and jurisdiction of organization of Holdings and each of its
Subsidiaries, and (c) which of Holdings’ Subsidiaries are Material Domestic
Subsidiaries and Material Foreign Subsidiaries.  All of the issued and
outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non‑assessable.

Section 3.13Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and, upon filing a UCC financing statement in the Loan Parties’
applicable jurisdiction of organization such Liens, will constitute perfected
and continuing Liens on the Collateral in which a security interest can be
perfected by filing a UCC financing statement, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law or agreement, and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

Section 3.14Federal Reserve Regulations.  No part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

Section 3.15Anti-Corruption Laws and Sanctions; USA Patriot Act.  

(a)Each Loan Party, its Subsidiaries and their respective officers and employees
and, to the knowledge of such Loan Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) any Loan Party, any Subsidiary or, to the knowledge of
any such Loan Party or Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

(b)Each Loan Party is in compliance, in all material respects, with the USA
PATRIOT Act.

Section 3.16[Reserved.]  

58

 

--------------------------------------------------------------------------------

 

Section 3.17Not an EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

Section 3.18Solvency.  (a) The fair value of the assets of the Loan Parties and
their Restricted Subsidiaries, at a fair valuation measure on a consolidated and
going concern basis, exceeds the sums of their debts and liabilities,
subordinated, contingent or otherwise, on a consolidated basis; (b) the present
fair saleable value of the property of the Loan Parties and their Restricted
Subsidiaries, measured on a consolidated and going concern basis, is not less
than the amount that will be required to pay the probable debts and other
liabilities, subordinated, contingent or otherwise, of such Loan Parties and
their Restricted Subsidiaries, on a consolidated basis, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties and their
Restricted Subsidiaries, on a consolidated basis, will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in the ordinary course of business; and
(d) the capital of the Loan Parties and their Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to the business of
such Loan Parties and their Restricted Subsidiaries, on a consolidated basis, as
now conducted and as proposed to be conducted after the Effective Date.

Section 3.19Material Contracts.  As of the Effective Date, Schedule 3.19 is a
complete and correct list of all Material Contracts.  Each Material Contract is
in full force and effect and no material defaults currently exist thereunder (to
the knowledge of the Loan Parties with respect to any Person other than a Loan
Party or Subsidiary of a Loan Party).

Article IV

Conditions

Section 4.01Conditions to Initial Loans.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a)Credit Agreement and Other Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of any other Loan Documents to be entered into as of the date hereof and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any Notes requested by
a Lender pursuant to Section 2.10 payable to the order of each such requesting
Lender and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Issuing Banks and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent.

(b)Financial Statements and Projections.  The Lenders shall have received (i)
audited consolidated financial statements of Holdings for the three most recent
fiscal years ended prior to the Effective Date as to which such financial
statements are available, (ii) unaudited interim consolidated financial
statements of Holdings for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available and (iii)
reasonably satisfactory financial statement projections (which shall include
balance sheet, income and cash flow statement projections) through and including
Holdings’ 2023 fiscal year.

(c)Closing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A)

59

 

--------------------------------------------------------------------------------

 

certify the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

(d)No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing and (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects.

(e)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Effective Date, and all expenses (including
the reasonable fees and expenses of outside legal counsel) required to be paid
hereunder or under the other Loan Documents for which invoices have been
presented no later than two Business Days prior to the Effective Date (or a
shorter period as reasonably agreed to by the Borrower).  

(f)Lien Searches.  The Administrative Agent shall have received the results of
recent customary lien searches, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.

(g)Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received (i) to the extent certificated, the certificates representing the
shares of Equity Interests pledged pursuant to the Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) to the extent required
to be delivered pursuant to the Security Agreement, each promissory note (if
any) pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(h)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein (but only to the extent required therein), prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 6.02), shall be in proper form for filing, registration or
recordation.

(i)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
and Section 4.10 of the Security Agreement.

(j)Solvency.  The Administrative Agent shall have received a solvency
certificate from a Financial Officer substantially in the form attached hereto
as Exhibit D.

(k)Tax Withholding Forms.  The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.

60

 

--------------------------------------------------------------------------------

 

(l)USA PATRIOT Act, Etc.  

(i)At least five Business Days prior to the Effective Date, the Borrower and
each of the other Loan Parties shall have provided to the Administrative Agent
or the Lenders the documentation and other information theretofore requested in
writing by the Administrative Agent or the Lenders at least seven Business Days
prior to the Effective Date that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the USA PATRIOT Act.

(ii)At least five days prior to the Effective Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower shall deliver a Beneficial Ownership Certification to each Lender who
has requested the same at least seven days prior to the Effective Date.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

Section 4.02Each Credit Event.  The obligation of each Lender to make any Loan,
and of the Issuing Banks to issue or increase any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a)The representations and warranties of Holdings and the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Loan or the date of issuance or increase of such Letter of
Credit, as applicable, except that (i) to the extent that such representations
and warranties specifically refer to an earlier date, such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (ii) any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects.

(b)At the time of and immediately after giving effect to such Loan or the
issuance or increase of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.

(c)The Borrower shall have delivered a completed Borrowing Request or
application for a Letter of Credit, as applicable.

Each Loan and each issuance or increase of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in clauses (a) and (b) of this Section 4.02.

Article V

Affirmative Covenants

Until Payment in Full has occurred, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that:

Section 5.01Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent, which shall furnish to each Lender:

(a)within 90 days after the end of each fiscal year of Holdings, (i) its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by the Accounting Firm (without a “going concern” or like qualification
(other than any such

61

 

--------------------------------------------------------------------------------

 

qualification to the “going concern” opinion that is solely resulting from (x)
the impending Maturity Date or the final stated maturity of any Material
Indebtedness or (y) any prospective default under the Financial Covenant) or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, and (ii) unaudited consolidating balance sheets
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidating
basis in accordance with GAAP;

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer in substantially the form of
Exhibit B (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with the Financial Covenant and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of December 31, 2017 and the end date of the financial
statements most recently delivered pursuant to Section 5.01(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)concurrently with the delivery of financial statements under clause (a)
above, a copy of the plan and forecast (including a projected consolidated
balance sheet, income statement and funds flow statement) of Holdings for each
month of such fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by Holdings to its shareholders
generally, as the case may be; and

(f)promptly following any request therefor, (i) such other information regarding
the operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent may reasonably request, on behalf of itself or any Lender
hereunder; or (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the Beneficial Ownership Regulation, the
USA PATRIOT Act or other applicable anti-money laundering laws.

Notwithstanding anything to the contrary in this Section 5.01, (x) Holdings and
the Borrower shall be deemed to have complied with the terms of Sections 5.01(a)
and (b), as applicable, with respect to the financial statements required to be
delivered pursuant thereto if Holdings delivers to the Administrative Agent and
the Lenders, within the same time frame required under the Securities Act and
the rules and regulations of the Securities Exchange Commission its annual
report on Form 10-K for the applicable fiscal

62

 

--------------------------------------------------------------------------------

 

year or its quarterly report in Form 10-Q for the applicable fiscal quarter,
respectively, that it has filed with the Securities and Exchange Commission, and
(y) any documents required to be delivered pursuant to Sections 5.01(a), (b) and
(f) shall be deemed to have been delivered on the date on which Holdings
provides notice to the Administrative Agent that such information has been
posted on Holdings’ website on the Internet (with such notice containing the
link thereto), or posted on Holdings’ behalf on IntraLinks/‌IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

Section 5.02Notices of Material Events.  The Borrower will furnish to the
Administrative Agent, which shall furnish to each Lender, promptly upon any
Financial Officer of the Borrower becoming aware, written notice of the
following:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of a Financial
Officer or another executive officer of Holdings or any Subsidiary, affecting
Holdings or any Subsidiary thereof that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings and its Subsidiaries in an aggregate amount exceeding $5
million;

(d)the occurrence and nature of any Prohibited Transaction or any funding
deficiency with respect to any Plan that would reasonably be expected to result
in a Material Adverse Effect, or a transaction the IRS or Department of Labor or
any other Governmental Authority is reviewing to determine whether a Prohibited
Transaction might have occurred that would reasonably be expected to result in a
Material Adverse Effect;

(e)receipt by the Borrower of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor that could
reasonably be expected to result in liability of Holdings and its Subsidiaries
in an aggregate amount exceeding $1 million;

(f)Borrower’s intention to terminate or withdraw from any Plan that, if so
terminated or withdrawn, could reasonably be expected to result in liability of
Holdings and its Subsidiaries in an aggregate amount exceeding $1 million;

(g)within two Business Days (or such longer period as the Administrative Agent
may agree) after the occurrence thereof, any Loan Party entering into a Swap
Agreement or an amendment to a Swap Agreement, in each case, to the extent such
Swap Agreement relates to Secured Swap Obligations, together with copies of all
agreements evidencing such Swap Agreement or amendment;

(h)any material notice provided to the holders of any Material Indebtedness,
along with a copy of such notice;

(i)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and

(j)the occurrence of any Specified Issuance.

63

 

--------------------------------------------------------------------------------

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business.  Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, qualifications, licenses, permits, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, except in the case of clause (b) where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided, that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

Section 5.04Payment of Taxes.  Each Loan Party will, and will cause each
Subsidiary to pay or discharge all material amounts of Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.05Maintenance of Properties; Insurance; Casualty and Condemnation.  

(a)Each Loan Party will, and will cause each Restricted Subsidiary to, (i) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (ii) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

(b)The Borrower will furnish to the Administrative Agent, which will furnish to
the Lenders, prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or material
interest therein under power of eminent domain or by condemnation or similar
proceeding.

Section 5.06Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Restricted Subsidiary to, (i) keep proper books of record and
account in which entries that are full, true and correct in all material
respects in conformity with all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (ii)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, such Lender or any
consultants, accountants, lawyers, appraisers and field examiners retained by
the Administrative Agent), upon reasonable prior notice to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours, and as
often as reasonably requested (but in no event more than once each fiscal
quarter of the Borrower unless an Event of Default has occurred and is
continuing); provided, that the Borrower shall not be required to reimburse the
Administrative Agent or any Lender for the cost of more than one such visit
during any year, except during the occurrence and continuation of an Event of
Default. The Loan Parties shall have the right to have a representative present
at any and all inspections. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary in this Section 5.06, neither the Borrower nor any other Loan Party
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter in respect of which disclosure to the Administrative Agent or any Lender
(or

64

 

--------------------------------------------------------------------------------

 

their respective representatives or contractors) is prohibited by applicable law
or any binding agreement (not entered into in contemplation of any request for
disclosure or otherwise to evade the disclosure requirements contained in this
Section 5.06), or is subject to attorney client privilege or that constitutes
attorney work product (in each case, as determined in good faith by legal
counsel to any Loan Party and not in contemplation of any request for disclosure
or otherwise to evade the disclosure requirements contained in this Section
5.06); it being understood that the Borrower shall use its commercially
reasonable efforts to communicate any requested information in a way that would
not violate the applicable law or agreement or waive the applicable privilege.

Section 5.07Compliance with Laws.  Each Loan Party will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.08Use of Proceeds.  

(a)The proceeds of the Loans will be used for working capital and other general
corporate purposes including Permitted Acquisitions.  No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that Holdings and its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any joint venture partner or Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (in either case, in violation of
any applicable Sanctions) or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 5.09Additional Collateral; Further Assurances.

(a)Subject to applicable law, Holdings, the Borrower and each other Loan Party
shall cause each of its wholly-owned Material Domestic Subsidiaries formed or
acquired on or after the date of this Agreement in accordance with the terms of
this Agreement and each Subsidiary which hereafter becomes a wholly-owned
Material Domestic Subsidiary, in each case, to become a Loan Party, within 30
days (or such later date as the Administrative Agent may agree) after the date
of such formation or acquisition (or after the date on which such Subsidiary
becomes a wholly-owned Material Domestic Subsidiary, as applicable), by
executing the Joinder Agreement set forth as Exhibit C hereto (the “Joinder
Agreement”).  Upon execution and delivery thereof, each such Person shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents.  

(b)Subject to applicable law, Holdings, the Borrower and each other Loan Party
shall cause each of its wholly-owned Material Domestic Subsidiaries formed or
acquired after the date of this Agreement in accordance with the terms of this
Agreement and each Subsidiary who hereafter becomes a wholly-owned Material
Domestic Subsidiary, in each case, within 30 days (or such later date as the
Administrative Agent may agree) after the date of such formation or acquisition
(or after the date on which such Subsidiary becomes a wholly-owned Material
Domestic Subsidiary, as applicable) to execute a joinder to the Security
Agreement, pursuant to which such Material Domestic Subsidiary shall grant Liens
to the

65

 

--------------------------------------------------------------------------------

 

Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral.

(c)Subject to the foregoing clauses (a) and (b), Holdings, the Borrower and each
other wholly-owned Material Domestic Subsidiary will cause (i) 100% of the
issued and outstanding Equity Interests of each of its Domestic Subsidiaries
(other than any Domestic Subsidiary that is a FSHCO) and (ii) 65% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of each Subsidiary that is a CFC or FSHCO (including any
Subsidiary that becomes a CFC or FSHCO after the Effective Date) directly owned
by the Borrower or any wholly-owned Material Domestic Subsidiary to be subject
at all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Administrative Agent shall reasonably request.

(d)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and, to the extent required by the Security Agreement,
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.
Notwithstanding any provision set forth in this Agreement to the contrary, in no
event shall any Loan Party be required to (A) make any filings or take any other
action to record or perfect the Administrative Agent’s interest in any
intellectual property outside the U.S. or (B) take any actions in any non-U.S.
jurisdiction or that are required by the laws of any non-U.S. jurisdiction in
order to (x) create any security interests in such assets located or titled
outside of the U.S. or (y) perfect such security interests

(e)As promptly as practicable, and in any event within the time periods after
the Effective Date specified in Schedule 5.09 (or such later date as the
Administrative Agent reasonably agrees to in writing), the Borrower shall
deliver, or cause to be delivered, the documents or take the actions specified
on Schedule 5.09.

Section 5.10[Reserved.]

Section 5.11Compliance with Environmental Laws.  Each Loan Party shall comply
with all Environmental Laws applicable to its operations and properties; and
obtain and renew all material authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case, to the extent failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.12Intellectual Property.  Each Loan Party shall maintain adequate
licenses, patents, patent applications, copyrights, service marks, trademarks,
trademark applications, tradestyles and trade names to continue its business as
heretofore conducted by it or as hereafter conducted by it unless the failure to
maintain any of the foregoing could not reasonably be expected to have a
Material Adverse Effect on such Loan Party.

Section 5.13Designation of Subsidiaries.  The Borrower may at any time designate
any Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) neither the Borrower nor Intermediate
Holdings may be designated as an Unrestricted Subsidiary, (ii) immediately
before and after such designation, no Default or Event of Default shall have

66

 

--------------------------------------------------------------------------------

 

occurred and be continuing (including after giving effect to the
reclassification of Investments in, Indebtedness of and Liens on, the applicable
Restricted Subsidiary or Unrestricted Subsidiary), (iii) the Loan Parties shall
be in pro forma compliance with the Financial Covenant after giving effect to
such designation (and determined with respect to the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent) and (iv) as of the date of the
designation thereof, no Unrestricted Subsidiary shall own any Equity Interests
in Holdings or its Restricted Subsidiaries or hold any Indebtedness of, or any
Lien on any property of Holdings or its Restricted Subsidiaries. The designation
of any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
portion of the fair market value of the net assets of such Restricted Subsidiary
attributable to the Borrower’s Equity Interest therein as reasonably estimated
by the Borrower (and such designation shall only be permitted to the extent such
Investment is permitted under Section 6.04); provided that no Subsidiary may be
designated as an Unrestricted Subsidiary hereunder if (x) it has any
Indebtedness or (y) it is a “restricted subsidiary” (or equivalent term) in
respect of any Indebtedness of the Borrower or any Restricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence or making at the time of designation of any
Investments, Indebtedness or Liens of such Restricted Subsidiary existing at
such time. As of the Effective Date, none of the Borrower’s subsidiaries have
been designated as Unrestricted Subsidiaries.

Article VI

Negative Covenants

Until Payment in Full has occurred, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

Section 6.01Indebtedness.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a)the Secured Obligations;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c)Indebtedness of Holdings to any of its Restricted Subsidiaries and of any
Restricted Subsidiary to Holdings or any other Restricted Subsidiary; provided,
that (i) Indebtedness of any Restricted Subsidiary that is not a Loan Party to
Holdings or to any Restricted Subsidiary that is a Loan Party shall be subject
to Section 6.04 and (ii) Indebtedness of Holdings to any of its Restricted
Subsidiaries and Indebtedness of any Restricted Subsidiary that is a Loan Party
to any Restricted Subsidiary that is not a Loan Party shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

(d)Guarantees by Holdings of Indebtedness of any of its Restricted Subsidiaries
and by any Restricted Subsidiary of Indebtedness of Holdings or any other
Restricted Subsidiary; provided, that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by Holdings or any Restricted
Subsidiary that is a Loan Party of Indebtedness of any Restricted Subsidiary
that is not a Loan Party shall be subject to Section 6.04 and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Obligations on the
same terms as the Indebtedness so Guaranteed is subordinated to the Obligations
(if such Indebtedness is so subordinated);

67

 

--------------------------------------------------------------------------------

 

(e)Indebtedness of the Borrower or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition (including by way of any Permitted Acquisition) of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided, that, (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) (including any refinancing thereof
permitted by clause (f)) shall not exceed $10 million at any time outstanding;

(f)Indebtedness which represents an extension, refinancing, or renewal of any of
the Indebtedness described in clauses (b), (e), (o) or (s) hereof; provided,
that, (i) the aggregate principal amount of such Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced plus the amount of
any interest, premiums or penalties required to be paid plus fees and expenses
associated therewith, (ii) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated (or required to become obligated) with respect to repayment
of such Indebtedness is required to become obligated with respect thereto, (iv)
such extension, refinancing or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced or
renewed, (v) the terms of any such extension, refinancing, or renewal are either
(A) not materially less favorable to the obligor thereunder than the original
terms of such Indebtedness, taken as a whole or (B) on market terms and
conditions customary for the type of Indebtedness being incurred pursuant to
such refinancing as of the time of incurrence of such Indebtedness, except in
each case, for covenants or other provisions contained in such Indebtedness that
are applicable only after the then applicable Maturity Date, and (vi) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person (including obligations in respect of letters of credit supporting such
reimbursement or indemnification obligations for the benefit of such Person), in
each case, incurred in the ordinary course of business;

(h)Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i)Indebtedness or Guarantees of the Borrower or any Restricted Subsidiary in
connection with any Swap Agreement permitted under Section 6.06;

(j)Indebtedness arising from customary agreements providing for indemnification,
adjustment of purchase price, earnout, deferred purchase price or similar
obligations in connection with acquisitions or dispositions of any business or
assets by or of Holdings or any Restricted Subsidiary permitted hereunder;

(k)Judgments entered against Holdings or any Restricted Subsidiary to the extent
not constituting an Event of Default;

(l)Indebtedness or Guarantees incurred in the ordinary course of business in
connection with cash pooling, netting and cash management arrangements
consisting of overdrafts or similar arrangements;

68

 

--------------------------------------------------------------------------------

 

provided, that any such Indebtedness does not consist of Indebtedness for
borrowed money and is owed to the financial institutions providing such
arrangements;

(m)Indebtedness of Foreign Subsidiaries to finance the working capital needs of
such Foreign Subsidiaries; provided, that the aggregate outstanding principal
amount of such Indebtedness shall not exceed $5 million (or the equivalent
thereof) at any time;

(n)Indebtedness owed to sellers constituting consideration for Permitted
Acquisitions;

(o)Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or of any Person not
previously a Restricted Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) or Indebtedness
attaching to assets that are acquired by Borrower or any of its Restricted
Subsidiaries, in each case as the result of a Permitted Acquisition; provided,
that such Indebtedness existed at the time such Person became a Restricted
Subsidiary (or is so merged or consolidated) or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided further, that the aggregate principal amount of
Indebtedness permitted by this clause (o) shall not exceed the greater of (i)
$25 million and (ii) 40.0% of EBITDA for the most recently ended Reference
Period for which financial statements have been (or were required to be)
delivered to the Administrative Agent;

(p)Indebtedness of Holdings or any Restricted Subsidiary in connection with any
Guarantees given by them, or any letters of credit or bank guarantees issued by
any bank or financial institution, in favor of any Governmental Authority to
secure the payment of Taxes owed by Holdings or any Restricted Subsidiary to
such Governmental Authorities;

(q)Indebtedness of the Borrower or any Restricted Subsidiary owed to sublessees
in respect of security deposits or advances held by the Borrower or any
Restricted Subsidiary in connection with the subletting sublessees of any
leasehold interests of the Borrower or any Restricted Subsidiary;

(r)other Indebtedness of Holdings or any Restricted Subsidiary in an aggregate
principal amount not exceeding the greater of (i) $15.0 million and (ii) 15% of
EBITDA for the most recently ended Reference Period for which financial
statements have been (or were required to be) delivered to the Administrative
Agent, at any time outstanding;

(s)other unsecured Indebtedness of Holdings, the Borrower or any other Loan
Party, so long as (i) no Event of Default has occurred and is continuing or
would immediately result therefrom, (ii) the Total Net Leverage Ratio for the
most recently ended Reference Period for which financial statements have been
(or were required to be) delivered to the Administrative Agent does not exceed
6.00 to 1.00 on a pro forma basis (after giving effect to the incurrence of such
Indebtedness) and (iii) such Indebtedness shall (x) not mature earlier than 91
days after the Stated Maturity Date, (y) have terms that are customary market
terms for Indebtedness of such type and (z) not be mandatorily prepayable,
repurchasable or redeemable (except for customary asset sale or change of
control provisions) prior to the date that is 91 days after the Stated Maturity
Date;

(t)Indebtedness consisting of the financing of insurance premiums or take or pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business, in an amount not to exceed $5.0 million;

(u)Indebtedness representing deferred compensation to employees of the Loan
Parties and their respect Subsidiaries incurred in the ordinary course of
business;

69

 

--------------------------------------------------------------------------------

 

(v)Indebtedness consisting of reimbursement obligations with respect to the
Existing Letter of Credit; provided that the Existing Letters of Credit is fully
cash collateralized and the aggregate face amount thereof does not exceed $6
million; and

(w)to the extent constituting Indebtedness, advances to or from a Foreign
Subsidiary in respect of transfer pricing and cost-sharing arrangements (i.e.
“cost-plus” arrangements) in connection with the services provided by such
Foreign Subsidiary to a Loan Party.

Section 6.02Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of Holdings or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided, that (i)
such Lien shall not apply to any other property or asset of Holdings or such
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof or, in the
case of any such obligations constituting Indebtedness, that are permitted under
Section 6.01(b) in accordance with Section 6.01(f) hereof;

(d)any Lien existing on any property or asset prior to the acquisition thereof
(including by way of any Permitted Acquisition) by the Borrower or any
Restricted Subsidiary or existing on any property or asset of any Person that
becomes a Restricted Subsidiary (or of any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into a Restricted Subsidiary
in a transaction permitted hereunder) after the Effective Date prior to the time
such Person becomes a Restricted Subsidiary (or is so merged or consolidated);
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or such
merger or consolidation), as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary (or
is so merged or consolidated), as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof or, in the case of any such obligations constituting Indebtedness that
are permitted under Section 6.01(b) in accordance with Section 6.01(f)  hereof;

(e)Liens on fixed or capital assets acquired, constructed or improved (including
any such assets made the subject of a Capital Lease Obligation incurred) by the
Borrower or any Restricted Subsidiary; provided, that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement; provided that
this clause (ii) shall not apply to any extensions, renewals or replacements of
any such Indebtedness permitted by clause (e) of Section 6.01 or any Lien
securing such Indebtedness, (iii) the Indebtedness secured thereby does not
exceed 110% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or such Restricted Subsidiary;

(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4‑208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

70

 

--------------------------------------------------------------------------------

 

(g)Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
the Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(h)Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(i)broker’s Liens, bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Restricted Subsidiary, in each
case, granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, including any such Liens or rights of
setoff securing amounts owing in the ordinary course of business to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements;

(j)licenses, sub-licenses and other similar encumbrances incurred in the
ordinary course of business that do not materially detract from the value of the
property (including intellectual property) subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary;

(k)[reserved];

(l)Liens on cash or Cash Equivalents constituting earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other investments to the extent permitted under Section
6.04;

(m)Liens solely on cash collateral securing Indebtedness consisting of
reimbursement obligations in respect of the Existing Letter of Credit permitted
pursuant to Section 6.01(v);

(n)(i) Liens in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof or (ii) Liens arising on property or assets subject to
sales or dispositions permitted pursuant to Section 6.05 pending the
consummation of such sale or disposition; provided that if such sale or
disposition is not consummated such Liens shall be released and discharged;

(o)Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(p)Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto under Section 6.01(t);

(q)purported Liens evidenced by the filing of precautionary UCC financing
statements or similar precautionary public filings;

(r)Ground leases in respect of real property on which facilities owned or leased
by any Loan Party or any Subsidiary are located; and

(s)Liens to secure Indebtedness permitted under Section 6.01(r).

71

 

--------------------------------------------------------------------------------

 

Section 6.03Fundamental Changes.

(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into or consolidate with the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary of the
Borrower may merge into the Borrower or any Loan Party that is a Subsidiary of
the Borrower in a transaction in which the surviving entity is a Loan Party,
(iii) any Person may merge into or consolidate with any Loan Party or any of its
Subsidiaries in a transaction permitted under this Agreement so long as, in the
case of a merger or consolidation involving any Loan Party or Material Foreign
Subsidiary, any such Loan Party or Material Foreign Subsidiary party to such
merger or consolidation is the surviving entity, (iv) any Restricted Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another Restricted Subsidiary, (v) any Restricted Subsidiary that is not a
Loan Party may liquidate or dissolve if the Loan Party which owns such
Restricted Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Loan Party and is not materially
disadvantageous to the Lenders, (vi) any Restricted Subsidiary may merge into or
consolidate with any Person in a transaction permitted under Section 6.05 in
which, after giving effect to such transaction, the surviving entity is not a
Restricted Subsidiary and (vii) any Restricted Subsidiary may liquidate or
dissolve if in connection with such liquidation or dissolution, substantially
all the assets of such Restricted Subsidiary are transferred to a Loan Party (to
the extent such Restricted Subsidiary being liquidated or dissolved is a Loan
Party); provided, that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

Notwithstanding anything to the contrary in the foregoing, each Loan Party and
each of its Restricted Subsidiaries shall be permitted to enter into an
agreement to effect any transaction of merger or consolidation that is not
otherwise permitted under this Section 6.03 at a future time; provided, that
such agreement shall be conditioned on (i) obtaining requisite approvals
permitting the respective transaction (and any related financing or other
transactions) in accordance with the requirements of Section 9.02 or (ii)
Payment in Full; provided, further, that such agreement shall (x) not contain
any provision imposing fees or damages on any Loan Party or its Subsidiary for
failure to meet the conditions set forth above and (y) contain termination
provisions which will provide for the termination of the agreement within a
reasonable time if the conditions described in the preceding proviso have not
been satisfied by such time.

(b)No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses which are, in the good faith judgment of the Borrower,
similar, complementary or substantially related thereto or are reasonable
extensions thereof.

(c)Holdings and Intermediate Holdings shall not (i) engage in any business or
activity or own any assets other than (1) the incurrence of Indebtedness and
other obligations under this Agreement and the other Loan Documents or permitted
pursuant to Sections 6.01(c) or 6.01(d) of this Agreement; (2) creating or
suffering to exist any Lien upon any property or assets now owned or hereafter
acquired, leased or licensed by it under the Collateral Documents to which it is
a party or permitted pursuant to Sections 6.02(a) or 6.02(c); (3) (x) with
respect to Holdings, (i) the direct or indirect ownership of all outstanding
Equity Interests in Intermediate Holdings and other Subsidiaries and (ii) the
ownership of tradenames, patents and other related intellectual property and the
licensing of patents and (y) with respect to Intermediate Holdings

72

 

--------------------------------------------------------------------------------

 

the direct or indirect ownership of all outstanding Equity Interests in the
Borrower and the other Subsidiaries; (4) performing its obligations and
activities incidental thereto under the Loan Documents or other documents
evidencing any other Indebtedness or other obligations that it is otherwise
permitted to incur hereunder; (5) making and receiving Restricted Payments and
Investments to the extent permitted by this Agreement or documents evidencing
any Indebtedness or other obligation that it is permitted to incur hereunder;
(6) maintaining its corporate or other entity existence; (7) participating in
tax, accounting and other administrative activities as the parent of a
consolidated group of companies; (8) the performing of activities in preparation
for and consummating any public offering of its common stock or any other
issuance or sale of its Equity Interest; (9) the providing of indemnification to
officers, managers and directors and (10) any activities incidental to the
foregoing, (ii) with respect to Intermediate Holdings, sell or otherwise dispose
of any Equity Interests of the Borrower; (iii) with respect to Holdings, sell or
otherwise dispose of any Equity Interests of Intermediate Holdings; (iv) (1)
with respect to Holdings, create or acquire any Subsidiary or make or own any
Investment in any Person other than Intermediate Holdings and (2) with respect
to Intermediate Holdings, create or acquire any Subsidiary or make or own any
Investment in any Person other than Borrower; or (v) fail to hold itself out to
the public as a legal entity separate and distinct from all other Persons.

(d)Holdings will not change its fiscal year which currently ends on December 31
of each year.

Section 6.04Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Restricted Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly-owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a)investments in cash and Cash Equivalents;

(b)investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c)investments by Holdings, the Borrower and its Restricted Subsidiaries in the
capital stock of their respective Restricted Subsidiaries; provided, that the
aggregate amount of investments (together with the aggregate amount of loans and
advances described in Section 6.04(d)), as of any date of determination, made by
Holdings, the Borrower or the other Loan Parties in the capital stock of their
respective Restricted Subsidiaries that are not Loan Parties does not at any
time exceed an amount equal to $10 million (with the amount of any such
investments being the original cost of such investment, less all repayments,
returns, dividends and distributions, in each case received in cash in respect
of such investment and less all liabilities effectively assumed by a person
other than any Loan Party or any Restricted Subsidiary thereof in connection
with the sale of any such investment);

(d)loans or advances made by Holdings, the Borrower or any of its Restricted
Subsidiaries to Holdings, the Borrower or any other Restricted Subsidiary;
provided, that the aggregate amount of loans and advances (together with the
aggregate amount of investments described in Section 6.04(c)) made by Holdings,
the Borrower or the other Loan Parties to Restricted Subsidiaries that are not
Loan Parties that are at any time outstanding does not, as of any date of
determination, exceed an amount equal to $10 million;

(e)Guarantees constituting Indebtedness permitted by Section 6.01;

(f)Permitted Acquisitions;

73

 

--------------------------------------------------------------------------------

 

(g)(i) loans and advances to employees of the Borrower or any Restricted
Subsidiaries in the ordinary course of business (including to finance the
purchase of Equity Interests of the Borrower) in an aggregate amount for the
Borrower and its Restricted Subsidiaries not to exceed $5 million at any time
outstanding and (ii) payroll, travel, entertainment, relocation and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses of the Borrower or any Restricted
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

(h)investments received in connection with the bankruptcy or reorganization of
any Person or in settlement of obligations of, or disputes with, any Person
arising in the ordinary course of business;

(i)Swap Agreements permitted by Section 6.06;

(j)investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(k)investments made in joint ventures and Unrestricted Subsidiaries in an
aggregate outstanding amount not to exceed the greater of (i) $15.0 million and
(ii) 15% of EBITDA for the most recently ended Reference Period for which
financial statements have been (or were required to be) delivered to the
Administrative Agent at any time outstanding;

(l)to the extent constituting investments, performance guarantees of obligations
of the Borrower’s Restricted Subsidiaries in the ordinary course of business;

(m)in addition to investments otherwise expressly permitted by this Section
6.04, investments, loans and advances by the Borrower or any of its Restricted
Subsidiaries in an aggregate amount (valued at cost) not to exceed the greater
of (i) $15.0 million and (ii) 15% of EBITDA for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent at any time outstanding;

(n)additional investments by the Borrower or any of its Restricted Subsidiaries,
so long as (i) no Event of Default has occurred and is continuing or would
immediately result therefrom, (ii) the Total Net Leverage Ratio for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent does not exceed 6.00
to 1.00 on a pro forma basis (after giving effect to the making of such
investment);

(o)investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

(p)investments resulting from pledges or deposits described in clause (c) or (d)
of the definition of the term “Permitted Encumbrance”;

(q)investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(r)investments that result solely from the receipt by the Borrower or any
Subsidiary from any of its Subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests;

(s)mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are
wholly-owned Restricted Subsidiaries; and

74

 

--------------------------------------------------------------------------------

 

(t)to the extent constituting Investments, advances to or from a Foreign
Subsidiary in respect of transfer pricing and cost-sharing arrangements (i.e.
“cost-plus” arrangements) in connection with the services provided by Foreign
Subsidiary to a Loan Party.

Section 6.05Asset Dispositions; Sale and Leaseback Transactions.  

(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, make any
Disposition except:

(i)Dispositions of surplus, obsolete or worn out property, or property that is
similarly no longer useful to the business whether now owned or hereafter
acquired, in the ordinary course of business;

(ii)Dispositions (including non-exclusive licenses) of inventory in the ordinary
course of business;

(iii)Dispositions of equipment or other assets to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(iv)Dispositions of property by the Borrower to any Restricted Subsidiary and by
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided, that if any such Disposition involving a Subsidiary that is not a Loan
Party shall be made in compliance with Section 6.04 and 6.09;

(v)Dispositions permitted by Sections 6.03, 6.04, 6.05(b), 6.07 and 6.08;

(vi)Dispositions of overdue accounts receivable solely in connection with the
collection or compromise thereof;

(vii)Dispositions pursuant to operating leases (not in connection with any sale
and leaseback transactions or other Capital Lease Obligations) entered into in
the ordinary course of business;

(viii)Dispositions of property and assets subject to condemnation and casualty
events;

(ix)Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(x)Dispositions by the Borrower and any Restricted Subsidiary not otherwise
permitted under this Section 6.05(a); provided, that (A) at the time of such
Disposition, no Event of Default shall exist or would immediately result from
such Disposition, (B) the Borrower or any of its Restricted Subsidiaries, as the
case may be, receives consideration at least equal to the fair market value of
the property being Disposed and (C) with respect to any Disposition (or series
of related Dispositions) pursuant to this clause (C) for a purchase price in
excess of $5 million, the Borrower or a Restricted Subsidiary, as the case may
be, shall receive not less than 75% of such consideration (determined on the
date a binding commitment for such Disposition was entered into) in the form of
cash or Cash Equivalents (or Designated Non-Cash Consideration); provided, that
any Designated Non-Cash Consideration received by the Borrower or any such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together will all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of $10 million, shall be deemed to be cash, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value;

75

 

--------------------------------------------------------------------------------

 

(xi)Dispositions of non-core assets in connection with Permitted Acquisitions;

(xii)in addition to Dispositions otherwise expressly permitted by this Section
6.05, Dispositions in an aggregate amount not to exceed the greater of (i) $15.0
million and (ii) 10% of Consolidated Total Assets for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent; provided, however, that any
Disposition pursuant to Section 6.05(a)(i) through (a)(iii), Section 6.05(a)(v)
(except insofar as it relates to any transaction solely between the Borrower and
any Subsidiary or Section 6.07), Section 6.05(a)(vi) (except to the extent
determined by the applicable Person making such Disposition in good faith to be
appropriate in accordance with its usual practice), Section 6.05(a)(vii) and
Section 6.05(a)(x) shall be for fair market value (or, in respect of Section
6.05(a)(x), where the fair market value cannot reasonably be determined, such
disposition shall otherwise be in accordance with the terms of Section
6.05(a)(x));

(xiii)the elimination or forgiving of intercompany balances in connection with
intercompany restructurings (including dissolutions, liquidations and mergers)
between or among the Borrower and Subsidiaries that are Loan Parties;

(xiv)Disposition of patents, trademarks, copyrights and other intellectual
property (i) in the ordinary course of business, including pursuant to
non-exclusive licenses of intellectual property, to the extent that they do not
materially interfere with the business of the Borrower or any Subsidiary and
(ii) which, in the reasonable judgment of the Borrower or any Subsidiary, are
determined to be uneconomical, negligible or obsolete in the conduct of
business; and

(xv)direct or indirect transfers or other Dispositions by any Subsidiary of any
foreign assets or the Equity Interests of a Foreign Subsidiary to any other
Subsidiary that is a Loan Party in connection with the consolidation of foreign
operations.

(b)No Loan Party will, nor will it permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any owned property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for any such sale of any
fixed or capital assets by the Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 180 days after the completion
of the acquisition or construction of such fixed or capital asset as reasonably
determined by the Borrower in good faith.

Section 6.06Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks (including foreign currency
exchange risks) to which the Borrower or any Restricted Subsidiary has actual or
reasonably anticipated exposure (other than those in respect of Equity Interests
of the Borrower or any of its Restricted Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary.

Section 6.07Restricted Payments.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(a)(i) Holdings may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests, and (ii)
Restricted Subsidiaries may declare and pay

76

 

--------------------------------------------------------------------------------

 

dividends, make other distributions or make other Restricted Payments ratably
with respect to their Equity Interests (or, if not ratably, on a basis more
favorable to Holdings and such Subsidiaries);

(b)the Borrower may make Restricted Payments to Holdings to permit Holdings to
make, and Holdings may make any Restricted Payments paid in cash to shareholders
of Holdings, so long as (i) no Event of Default has occurred and is continuing
or would immediately result therefrom, (ii) immediately before and after giving
effect to such Restricted Payment, the Loan Parties shall be in pro forma
compliance with the Financial Covenant for the most recently ended Reference
Period for which financial statements have been (or were required to be)
delivered to the Administrative Agent and (iii) the Total Net Leverage Ratio for
the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent does not
exceed 6.00 to 1.00 on a pro forma basis (after giving effect to the making of
such Restricted Payment);

(c)issuances of Equity Interests to sellers of Permitted Acquisitions in
satisfaction of obligations of the type described in Section 6.01(j);

(d)Holdings may repurchase, redeem, retire or otherwise acquire for value Equity
Interests (including any stock appreciation rights in respect thereof or
pursuant to and in accordance with stock option plans or other equity or benefit
plans) of Holdings from current or former employees, officers or directors;
provided, that the aggregate annual cash payments in respect of such
repurchases, redemptions, retirements and acquisitions (which for the avoidance
of doubt shall not include net settlements of equity awards to satisfy tax
withholding obligations) shall not exceed $5 million;

(e)in addition to Restricted Payments otherwise expressly permitted by this
Section 6.07, Restricted Payments in an aggregate amount not to exceed the
greater of (i) $15.0 million and (ii) 15% of EBITDA for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent;

(f)Holdings may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in Holdings in connection with the exercise
of warrants, options or other securities convertible into or exchangeable for
Equity Interests in Holdings;

(g)Holdings may repurchase Equity Interests upon the exercise of stock options,
deferred stock units and restricted shares if such Equity Interests represent a
portion of the exercise price of such stock options, deferred stock units or
restricted shares; and

(h)concurrently with any issuance of Qualified Equity Interests, Holdings may
redeem, purchase or retire any Equity Interests of Holdings using the proceeds
of, or convert or exchange any Equity Interests of Holdings for, such Qualified
Equity Interests.

Section 6.08Restricted Debt Payments.  No Loan Party will, nor will it permit
any Restricted Subsidiary to pay or make, or agree to pay or make, directly or
indirectly, any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Junior Indebtedness prior
to the scheduled maturity thereof (it being understood that payments of
regularly scheduled principal, interest, mandatory prepayments, mandatory offers
to purchase, fees, expenses and indemnification obligations shall be permitted)
(any such payment, purchase, redemption, defeasance or other acquisition, a
“Restricted Debt Payment”), except:  

(a)Restricted Debt Payments in an aggregate amount not to exceed the greater of
(i) $15.0 million and (ii) 15% of EBITDA for the most recently ended Reference
Period for which financial statements have been (or were required to be)
delivered to the Administrative Agent;

77

 

--------------------------------------------------------------------------------

 

(b)additional Restricted Debt Payments, so long as (i) no Event of Default has
occurred and is continuing or would immediately result therefrom, (ii)
immediately before and after giving effect to such Restricted Debt Payment, the
Loan Parties shall be in pro forma compliance with the Financial Covenant for
the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent and (iii)
the Total Net Leverage Ratio for the most recently ended Reference Period for
which financial statements have been (or were required to be) delivered to the
Administrative Agent does not exceed 6.00 to 1.00 on a pro forma basis (after
giving effect to the making of such Restricted Debt Payment);

(c)refinancings of Junior Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01(f);

(d)payments of Junior Indebtedness that becomes due as a result of (A) the
voluntary sale or transfer of assets or (B) any casualty or condemnation
proceeding (including a disposition in lieu thereof) of any assets, subject to
any right held by the Lenders under this Agreement; and

(e)payments of or in respect of Junior Indebtedness made solely with Equity
Interests in Holdings (other than Disqualified Equity Interests).

Section 6.09Transactions with Affiliates.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, if such transactions or any series of such transactions involves
aggregate consideration or value in excess of $1.5 million except (a)
transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to such Loan Party or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties and
any Restricted Subsidiary not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) reasonable and customary director,
officer and employee compensation (including bonuses) and other benefits
(including retirement, health, stock option and other benefit plans) and
indemnification arrangements, (e) transactions described in Schedule 6.08, (f)
loans or advances to employees and payroll, travel and similar advances to cover
matters, in each case permitted under Section 6.04(g), (g) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans and (h) employment and severance arrangements entered into in
the ordinary course of business between Holdings or any Subsidiary and any
employee thereof and approved by Holdings’ board of directors.

Section 6.10Restrictive Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets constituting Collateral (provided that the foregoing clause
(a) shall not apply to (i) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (e) or (o) of Section 6.01
if such restrictions and conditions apply only to the assets securing such
Indebtedness and (ii) customary restrictions in leases and other agreements
restricting the assignment thereof), or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary (provided that the foregoing clause (b) shall not
apply to restrictions and conditions imposed by any agreement relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted by clause (o) of Section 6.01 if such
restrictions and conditions apply only to such Subsidiary); except for: (i) such
encumbrances or restrictions existing under or by reason of applicable law or
any Loan Document;

78

 

--------------------------------------------------------------------------------

 

(ii) restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (or any extension or renewal of, or any amendment or modification
or replacement not expanding the scope of, any such restriction or condition);
(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or other property pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or other property that
is to be sold and such sale is permitted hereunder; (iv) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; (v) customary provisions in leases and
other contracts restricting the assignment thereof; (vi) customary restrictions
contained in any software licenses; (vii) without affecting the Loan Parties’
obligations under Section 5.09, customary provisions in the organizational
documents of a Person or asset sale or stock sale agreements or similar
agreements which restrict the transfer of ownership in such Person; (viii) in
the case of any joint venture permitted hereunder with a Person that is not a
Loan Party, restrictions in such Person’s organizational documents or pursuant
to any joint venture agreement or stockholders agreement solely to the extent of
the Equity Interests of or property held in the subject joint venture; (ix)
restrictions imposed by any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (x) without affecting
the Loan Parties’ obligations under Section 5.09, any agreement in effect at the
time a Person becomes a Restricted Subsidiary of the Borrower (including any
amendments thereto that are otherwise permitted by the Loan Documents and that
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing), so long as such
agreement was not entered into in connection with or in contemplation of such
person becoming a Restricted Subsidiary of Borrower and imposes restrictions
only on such Person and its assets; (xi) restrictions on cash or other deposits
required by suppliers or landlords under contracts entered into in the ordinary
course of business; or (xii) without affecting the Loan Parties’ obligations
under Section 5.09, restrictions imposed solely on foreign Subsidiaries pursuant
to any Swap Agreement entered into by the Borrower or any Restricted Subsidiary
and permitted pursuant to Section 6.06.

Section 6.11Amendment of Material Documents.  No Loan Party will, nor will it
permit any Restricted Subsidiary to (a) amend, modify or waive any of its rights
under its certificate of incorporation, by-laws, operating or other
organizational documents or (b) voluntarily amend, voluntarily modify or waive
any provision of any documentation governing or evidencing any Material
Indebtedness, in each case, to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders.

Section 6.12Financial Covenant.

The Loan Parties will not permit the Senior Secured Net Leverage Ratio,
determined for the four consecutive fiscal quarter period ending on the last day
of each fiscal quarter ending after the Effective Date, to be more than 3.50 to
1.00; provided that the maximum Senior Secured Net Leverage Ratio permitted
under this Section 6.12 shall be increased to 4.00 to 1.00 as of the end of a
Specified Quarter and the three consecutive fiscal quarters ending immediately
following such Specified Quarter (the “Adjusted Covenant Period”) (it being
understood and agreed that following the end of the Adjusted Covenant Period,
the maximum Senior Secured Net Leverage Ratio permitted under this Section 6.12
shall revert to 3.50 to 1.00 as of the end of each subsequent fiscal quarter
until another Adjusted Covenant Period (if any) occurs pursuant to the terms and
conditions described in this Section 6.12).

Article VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

79

 

--------------------------------------------------------------------------------

 

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made (unless, in the case of any such
representation and warranty made pursuant to Section 3.13 of this Agreement or
Section 3.1 of the Security Agreement, such misstatement was made with respect
to Collateral having a book value not exceeding $1 million);

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to maintaining a Loan
Party’s existence), 5.08 or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article VII), and such failure shall
continue unremedied for a period of 30 days after the earlier of any Loan
Party’s knowledge of such breach or receipt of written notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;

(f)any Loan Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than (i) the Obligations and (ii) the Existing
Letter of Credit to the extent the Existing Letter of Credit is fully cash
collateralized), when and as the same shall become due and payable (after giving
effect to any applicable grace period in respect of such failure under the
documentation representing such Material Indebtedness);

(g)any event or condition occurs that results in any Material Indebtedness
(other than (i) the Obligations and (ii) the Existing Letter of Credit to the
extent the Existing Letter of Credit is fully cash collateralized) becoming due
prior to its scheduled maturity or that enables or permits (with all applicable
grace periods in respect of such event or condition under the documentation
representing such Material Indebtedness having expired) the holder or holders of
any such Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or (ii) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or any Restricted Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Foreign Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed

80

 

--------------------------------------------------------------------------------

 

for 60 days (or 90 days in the case of any Material Foreign Subsidiary) or an
order or decree approving or ordering any of the foregoing shall be entered;

(i)any Loan Party or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(v)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article VII, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Material Foreign Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) the board of directors
(or similar governing body) of any Loan Party or any Restricted Subsidiary (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the foregoing;

(j)any Loan Party or any Restricted Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $5 million (not paid or fully covered by insurance company as to which
the relevant insurance company has acknowledged coverage) shall be rendered
against any Loan Party, any Restricted Subsidiary of any Loan Party or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any Restricted Subsidiary of any Loan Party to
enforce any such judgment;

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
aggregate liability of Holdings and its Subsidiaries in excess of $5 million;

(m)a Change in Control shall occur;

(n)[reserved];

(o)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken by any Loan Guarantor to discontinue or to assert the invalidity
or unenforceability of the Loan Guaranty or any Loan Guarantor shall deny that
it has any further liability under the Loan Guaranty to which it is a party, or
shall give notice to such effect; or

(p)(i) any material provision of any Collateral Document or any other Loan
Document shall for any reason cease to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Collateral Document or other Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any material
provision of any Collateral Document or other Loan Document has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
other than as a result of acts or omissions of the Administrative Agent, the
Lenders or their respective Related Parties or any Lien purported to be created
under any Collateral Document shall cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any Collateral purported to
be covered thereby (other than with respect to Collateral collectively having a
book value not exceeding $1 million) with the priority required by the
applicable Collateral Document, except (A) as permitted by or pursuant to the
terms of any Collateral Document or other Loan Document or (B) as a result of
the acts or omissions of the Administrative Agent, the Lenders or any of their
Related Parties, including the Administrative Agent’s failure to (1) maintain
possession of any stock

81

 

--------------------------------------------------------------------------------

 

certificates, promissory notes or other instruments delivered to it under the
Collateral Documents, or (2) file Uniform Commercial Code continuation
statements;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

Article VIII

The Administrative Agent

Section 8.01Appointment.  Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Banks hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Lenders (including the Issuing Bank), and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 8.02Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

Section 8.03Duties and Obligations.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties,

82

 

--------------------------------------------------------------------------------

 

regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.  None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “lead arranger,” “bookrunner” or
other similar term shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 8.04Reliance.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05Actions through Sub-Agents.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 8.06Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required

83

 

--------------------------------------------------------------------------------

 

Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a commercial bank or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor.  Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided, that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Section 8.07Non-Reliance.  Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to

84

 

--------------------------------------------------------------------------------

 

the extent to which it will continue as a Lender or assign or otherwise transfer
its rights, interests and obligations hereunder.

Section 8.08Not Partners or Co-Venturers; Administrative Agent as Representative
of the Secured Parties.  

(a)The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b)In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code.  Each Lender (and other Secured Party by its
acceptance of the benefits of the Loan Documents) authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender (and other
Secured Party by its acceptance of the benefits of the Loan Documents) agrees
that no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

Section 8.09Lenders Not Subject to ERISA.  Each Lender as of the Effective Date
represents and warrants to the Administrative Agent, the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower or any other Loan Party, that such Lender is not and will not be
(a) an employee benefit plan subject to Title I of ERISA, (b) a plan or account
subject to Section 4975 of the Code; (c) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code; or (d) a
“governmental plan” within the meaning of ERISA.

Article IX

Miscellaneous

Section 9.01Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by fax or sent by electronic mail, as
follows:

(i)if to any Loan Party, to the Borrower at:

SailPoint Technologies, Inc.
11120 Four Points Drive

Suite 100, Austin, TX 78726
Attention: General Counsel
E-mail Address: chris.schmitt@sailpoint.com

85

 

--------------------------------------------------------------------------------

 

Fax Number: (512) 346-2033

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Attention: Francesco Penati

E-mail Address: francesco.penati@kirkland.com

Fax Number: (415) 439-1500

 

(ii)if to the Administrative Agent or to Citi, in its capacity as Issuing Bank,
to Citibank, N.A. at:

Citibank, N.A.,

153 East 53rd Street, 21st Floor

New York, NY 10022

Attention: Krystal Gracier

E-mail Address: Krystal.Gracier@citi.com

Fax Number: [●]


with a copy to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10036
Attention:  Daniel S. Dokos
E-mail Address: Daniel.Dokos@weil.com
Fax Number: (212) 310-8007

(iii)if to any other Lender, to it at its address, e-mail address or fax number
set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent; provided, that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, (iii) sent by electronic
mail shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided, that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, or (iv) delivered through Electronic
Systems to the extent provided in clause (b) below shall be effective as
provided in such clause (b).

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender.  Each of the Administrative
Agent and the Borrower (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic

86

 

--------------------------------------------------------------------------------

 

Systems pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided, that if not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

(c)Any party hereto may change its address, fax number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s, or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section
9.01, including through an Electronic System.

Section 9.02Waivers; Amendments.  

(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless

87

 

--------------------------------------------------------------------------------

 

the same shall be permitted by clause (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b)Except as provided in Section 2.22 and Section 2.23 (with respect to any
commitment increase), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) change any of the provisions of this Section 9.02 or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vi) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (vii) release any
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
expressly permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender), or (viii) except as
provided in clauses (d) and (e) of this Section 9.02 or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Banks hereunder without the prior written consent of the
Administrative Agent or the Issuing Banks, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent and the Issuing Banks).  The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04

(c)The Lenders hereby irrevocably authorize the Administrative Agent to, and the
Administrative Agent shall release any Liens granted to the Administrative Agent
by the Loan Parties on any Collateral (i) upon Payment in Full,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII.  Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided, that the
Administrative Agent may, in its

88

 

--------------------------------------------------------------------------------

 

discretion, release its Liens on Collateral valued in the aggregate not in
excess of $1 million during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrower as to
the value of any Collateral to be so released, without further inquiry).  Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent. Notwithstanding
anything herein to the contrary, a Subsidiary that is a Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Collateral Documents in Collateral owned by
such Subsidiary shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other transfer by
any Loan Party (other than to the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to Section
9.02, the security interests in such Collateral created by the Collateral
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.

(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided, that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.  A copy of any such amendment, modification or
supplement shall be promptly delivered by the Administrative Agent to each
Lender.

(f)In addition, notwithstanding the foregoing, this Agreement, including this
Section 9.02, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.22 to add any Incremental Term Loan Facility to
this Agreement and (a) to permit the extensions of credit from time

89

 

--------------------------------------------------------------------------------

 

to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the Incremental Term Loan Lenders to share ratably in prepayments pursuant to
Section 2.11), the Security Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof, (b) to include
appropriately the Lenders holding such credit facility in any determination of
the Required Lenders and (c) to amend other provisions of the Loan Documents so
that the Incremental Term Loan Facility is appropriately incorporated (including
this Section 9.02).

Section 9.03Expenses; Indemnity; Damage Waiver.

(a)The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates, including the reasonable and documented out-of-pocket
fees, charges and disbursements of one outside counsel and one local counsel in
each relevant jurisdiction for the Administrative Agent and Lead Arranger (and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel (and, if reasonably necessary, one firm of local counsel in
each relevant jurisdiction) and any other counsel retained with the Borrower’s
consent), in connection with the syndication and distribution (including,
without limitation, via the internet or through an Electronic System) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable and documented fees, charges and disbursements of one
outside counsel and one local counsel in each relevant jurisdiction for all of
the foregoing (and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction)), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrower under this Section 9.03 include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

(i)Taxes, fees and other charges for (A) lien searches and (B) filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

(ii)sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(iii)forwarding loan proceeds, collecting checks and other items of payment, and
costs and expenses of preserving and protecting the Collateral.  

All of the foregoing costs and expenses may be charged to the Borrower as Loans
or to another deposit account, all as described in Section 2.18(c).

(b)The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses (except for Taxes, which shall be covered by Section 2.17),

90

 

--------------------------------------------------------------------------------

 

including the reasonable and documented out-of-pocket fees, charges and
disbursements of one counsel for all Indemnitees (and, if reasonably necessary,
a single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction) to each group of affected
Indemnitees similarly situated taken as a whole and any other counsel retained
with the Borrower’s consent), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, (iv) the failure of the Borrower to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Indemnified Taxes or
Other Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any Related
Indemnitee Party of such Indemnitee, (y) result from a claim brought by the
Borrower or any of its Subsidiaries against an Indemnitee or any Related
Indemnitee Party of such Indemnitee for material breach of such Indemnitee’s
express obligations hereunder or under any other Loan Document, if the Borrower
or such Subsidiary has obtained a final and non-appealable judgment by a court
of competent jurisdiction in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute solely among Indemnitees
and does not involve any act or omission by any Loan Party or any of their
Subsidiaries (other than claims against the Administrative Agent and Issuing
Banks in their respective capacities as such).

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under clause (a) or (b) of
this Section 9.03, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee for any damages arising
from the use by unintended recipients of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except as determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnitee
Party of such Indemnitee.

(e)No Indemnitee nor any Loan Party shall be liable on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided, that nothing in this clause (e) shall relieve
any Loan Party of any obligation it

91

 

--------------------------------------------------------------------------------

 

may have pursuant to the terms of this Agreement to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

(f)All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

Section 9.04Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i)Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A)the Borrower; provided, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Specified Event of Default has occurred and is continuing, any other assignee;

(B)the Administrative Agent;

(C)[reserved]; and

(D)the Issuing Banks.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5 million unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that no such
consent of the Borrower shall be required if a Specified Event of Default has
occurred and is continuing;

(B)[reserved];

92

 

--------------------------------------------------------------------------------

 

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the tax forms required by Section 2.17(f); and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 9.04, from and after the effective date specified in each
Assignment and Assumption (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of
interest on the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. This
Section 9.04(b)(iv) shall be construed at all times so that all Loans and LC
Disbursements are at all times maintained in “registered form” within the
meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
Treasury Regulations.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to
any applicable electronic platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee and tax forms referred to
in clause (b) of this Section 9.04 and any written consent to such assignment
required by clause (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

93

 

--------------------------------------------------------------------------------

 

(c)Any Lender may, without the consent of the Borrower, the Administrative Agent
or any Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) other than an Ineligible Institution in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) such Lender shall have provided the Borrower with prior
written notice of any such participation.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to clause (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section
9.04.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to the provisions of Sections 2.18 and 2.19 as
if it were an assignee under clause (b) of this Section 9.04; and shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except (i) to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or (ii) such participating Lender failed to deliver the
tax forms required by Section 2.17(f).

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person (other than the Borrower to the extent required in clause (D) of the
proviso to clause (c) above) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided, that no such pledge or
assignment of a security

94

 

--------------------------------------------------------------------------------

 

interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05Survival.  All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

Section 9.06Counterparts; Integration; Effectiveness; Electronic Execution.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as an original executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 9.07Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent

95

 

--------------------------------------------------------------------------------

 

permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held (other than deposits held
in payroll, trust, employee benefits, or Tax withholding accounts) and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or such Loan Guarantor against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such setoff or application; provided, that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff or application under this Section 9.08.  The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.09Governing Law; Jurisdiction; Consent to Service of Process.  

(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York.

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Administrative Agent and the
Secured Parties retain the right to bring proceedings against any Loan Party in
the courts of any other jurisdiction solely in connection with the exercise of
any rights under any Collateral Document. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section 9.09.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER

96

 

--------------------------------------------------------------------------------

 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

Section 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ respective officers, directors, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information, (b) upon the request or
demand of any regulatory authority having jurisdiction over it or any of its
Affiliates (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (c) pursuant to the order of any court or administrative agency, in
any pending legal, judicial or administrative proceeding or as otherwise
required by applicable law or regulation or as requested by a governmental
authority (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.12 or otherwise reasonably acceptable to the Borrower, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (and any of their respective
advisors) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower, (h) to holders of Equity
Interests in the Borrower, (i) to the extent that such information is
independently developed by it or its Affiliates, in each case, so long as not
based on information obtained in a manner that would otherwise violate this
Section 9.12, (j) for purposes of establishing a “due diligence” defense, (k) to
ratings agencies or (l) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower.  For
the purposes of this Section 9.12, “Information” means all information received
from the Borrower relating to the Borrower or their business, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided, that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-

97

 

--------------------------------------------------------------------------------

 

PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.  

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Each Loan Party consents to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
such Loan Party; provided, that, a draft of such publication is provided to such
Loan Party for review and comment prior to the publication thereof. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

Section 9.13Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, no Issuing Bank nor any Lender shall be obligated to extend
credit to the Borrower in violation of any Requirement of Law.

Section 9.14USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.15Disclosure.  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 9.16Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

98

 

--------------------------------------------------------------------------------

 

Section 9.17Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.18No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 9.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, the “Covered Liabilities”), may be
subject to the Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers to any such Covered
Liability arising hereunder which may be payable to it by any Lender that is an
EEA Financial Institution;

(b)the effects of any Bail-In Action on any such Covered Liability, including,
if applicable:

(i)A reduction in full or in part or cancellation of any such Covered Liability;

(ii)A conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership

99

 

--------------------------------------------------------------------------------

 

will be accepted by it in lieu of any rights with respect to any such Covered
Liability under this Agreement or any other Loan Document; or

(iii)The variation of the terms of such Covered Liability in connection with the
exercise of the Write-Down and Conversion Powers.

Article X

Loan Guaranty

Section 10.01Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Banks and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

Section 10.02Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

Section 10.03No Discharge or Diminishment of Loan Guaranty.  

(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender), including:  (i)
any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transactions.  

100

 

--------------------------------------------------------------------------------

 

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.  

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).  

Section 10.04Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

Section 10.05Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

Section 10.06Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall

101

 

--------------------------------------------------------------------------------

 

be reinstated at such time as though the payment had not been made and whether
or not the Administrative Agent, the Issuing Banks and the Lenders are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

Section 10.07Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Issuing Bank nor any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 10.08Termination.  Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrower based on this Loan Guaranty until
five days after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of the Guaranteed
Obligations.  Nothing in this Section 10.08 shall be deemed to constitute a
waiver of, or eliminate, limit, reduce or otherwise impair any rights or
remedies the Administrative Agent or any Lender may have in respect of, any
Default or Event of Default that shall exist under clause (o) of Article VII
hereof as a result of any such notice of termination.

Section 10.09[Reserved].

Section 10.10Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder (other
than Holdings and Intermediate Holdings) shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.  In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

Section 10.11Contribution.  

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have

102

 

--------------------------------------------------------------------------------

 

terminated, such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

Section 10.12Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

Section 10.13Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party or Loan Guarantor to honor all of its obligations under this Guarantee in
respect of a Swap Obligation (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13 or otherwise under this Loan Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  Except as otherwise provided herein, the obligations
of each Qualified ECP Guarantor under this Section 10.13 shall remain in full
force and effect until the termination of all Swap Obligations.  Each Qualified
ECP Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

[Signature Pages Follow.]

 

103

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWER:

 

 

 

SAILPOINT TECHNOLOGIES, INC., a Delaware corporation

 

 

 

By:

 

/s/ J. Cameron McMartin

 

 

Name: J. Cameron McMartin

 

 

Title: Chief Financial Officer

 

 

 

HOLDINGS:

 

 

 

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

 

 

 

By:

 

/s/ J. Cameron McMartin

 

 

Name: J. Cameron McMartin

 

 

Title: Chief Financial Officer

 

 

 

OTHER LOAN GUARANTORS:

 

 

 

SAILPOINT TECHNOLOGIES INTERMEDIATE HOLDINGS, LLC

 

 

 

By:

 

/s/ J. Cameron McMartin

 

 

Name: J. Cameron McMartin

 

 

Title: Chief Financial Officer

 

 

 

 

SAILPOINT INTERNATIONAL, INC.

 

 

 

By:

 

/s/ J. Cameron McMartin

 

 

Name: J. Cameron McMartin

 

 

Title: Chief Financial Officer

 

 

 

Signature Page to SailPoint Technologies Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

CITIBANK, N.A., individually as a Lender, as Administrative Agent and an
Issuing Bank

 

 

 

By:

 

/s/ Tony Sood

 

 

Name: Tony Sood

 

 

Title: Senior Vice President, as authorized

 

 

 

 

ROYAL BANK OF CANADA, individually as a Lender

 

 

 

By:

 

/s/ Sheldon Pinto

 

 

Name: Sheldon Pinto

 

 

Title: Authorized Signatory

 

 

 

 

BANK OF AMERICA, N.A., individually as a Lender

 

 

 

By:

 

/s/ Adam Rose

 

 

Name: Adam Rose

 

 

Title: Senior Vice President

 

 

 

Signature Page to SailPoint Technologies Credit Agreement

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

Lender

Total Commitment

Citibank, N.A.

$60,000,000

Bank of America, N.A.

$45,000,000

Royal Bank of Canada

$45,000,000

Total

$150,000,000

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]1 hereunder are several and not
joint.]2  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, incremental loans and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

SailPoint Technologies, Inc. (the “Borrower”)

 

 

 

 

 

4.

 

Administrative Agent:

 

Citibank, N.A., as the administrative agent under the Credit Agreement (the
“Administrative Agent”)

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement, dated as of January [●], 2019, among the Borrower, the other
Loan Parties party thereto, the Lenders parties thereto, and the Administrative
Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

 



 

1    

Select as appropriate.

2    

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

A-1

--------------------------------------------------------------------------------

 

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:   _____________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 




A-2

--------------------------------------------------------------------------------

 

Consented to and Accepted:


CITIBANK, N.A., as

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 



 

[Consented to:]3

 

[Issuing Bank]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[Consented to:]4

 

SAILPOINT TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 




 

3 

Include any if required pursuant to Section 9.04(b).

4 

Include any if required pursuant to Section 9.04(b).

A-3

--------------------------------------------------------------------------------

 

ANNEX 1



 

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION



1.Representations and Warranties.  

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary including to obtain
such consents, if any, as are required under the Credit Agreement, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants (i) that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) that it satisfies
the requirements, if any, specified in the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.04 of the Credit Agreement)
that are required to be satisfied by it in order to be an assignee and acquire
the Assigned Interest and become a Lender, (iii) that from and after the
Effective Date referred to in this Assignment and Assumption, it shall be bound
by the provisions of the Credit Agreement and the other Loan Documents as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) that it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) that if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (vii) to the Administrative Agent, the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower or any other Loan Party, that from and after the Effective Date it
is not and will not be (A) an employee benefit plan subject to Title I of ERISA,
(B) a plan or account subject to Section 4975 of the Code, (C) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (D) a “governmental plan” within the meaning of ERISA; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other

A-4

--------------------------------------------------------------------------------

 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic imaging (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-5

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF] COMPLIANCE CERTIFICATE

To:

The Lenders parties to the
Credit Agreement Described Below

Date:____________ __, 20__

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of January [●], 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SailPoint Technologies Holdings, Inc. (“Holdings”), SailPoint
Technologies, Inc. (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto, the Issuing Banks party thereto and Citibank, N.A., as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.I am the duly elected [●] of Holdings;

2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes] [for annual financial statements add: and such financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidating
basis in accordance with GAAP];

3.The examinations described in paragraph 2 did not disclose[, except as set
forth below,] and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default as of the date of this Certificate5 or (ii)
any change in GAAP or in the application thereof that has occurred since [the
later of] [December 31, 2017] [OR] [the end date of the financial statements
most recently delivered pursuant to Section 5.01(a) of the Credit Agreement];

4.I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is, or (v) its state of incorporation or organization without having given the
Agent the notice required by Section 4.11 of the Security Agreement; and

5.Schedule I attached hereto sets forth financial data and computations
evidencing the Loan Parties’ compliance with the Financial Covenant, all of
which data and computations are true, complete and correct




 

5    

NTD: The certification of no default should only be made as of the day the
Compliance Certificate is delivered.

B-1

--------------------------------------------------------------------------------

 

[Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the Default that has occurred, the period during which
it has existed and the action which Holdings or its Subsidiaries has taken, is
taking, or proposes to take with respect to each such Default or (ii) the change
in GAAP or the application thereof and the effect of such change on the attached
financial statements:]

 

B-2

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of the first date written above.

 

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 




B-3

--------------------------------------------------------------------------------

 

SCHEDULE I

Compliance as of _____________ __, 20__ with
the Financial Covenants

(See attached spreadsheet.)

 

 

 

B-4

--------------------------------------------------------------------------------

 

EXHIBIT C

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [●], 20[●], is entered
into between [●], a [●] (the “New Subsidiary”) and CITIBANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement, dated as of January [●], 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SailPoint Technologies Holdings, Inc. (“Holdings”), SailPoint
Technologies, Inc. (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent.  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in the Credit Agreement,
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely, unconditionally and irrevocably
guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Guaranteed Obligations.  The New Subsidiary further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.6

2.To the extent required by the terms of Section 5.09 of the Credit Agreement,
the New Subsidiary is, simultaneously with the execution of this Agreement,
executing and delivering such Collateral Documents (and such other documents and
instruments) as requested by the Administrative Agent in accordance with the
Credit Agreement.

3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

[●]

4.The provisions set forth in Section 9.09 and Section 9.10 of the Credit
Agreement shall apply as if fully set forth herein, mutatis mutandis.

5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.


 

6    

NTD: Language has been revised to align with credit agreement.

C-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the date first written above.

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and accepted:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------

 

EXHIBIT D

[FORM OF] SOLVENCY CERTIFICATE

____________ __, 20__

The undersigned, being the [●] of SailPoint Technologies Holdings, Inc., a
Delaware corporation (“Holdings”), pursuant to that certain Credit Agreement,
dated as of January [●], 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms not defined herein shall have the meanings set forth in the
Credit Agreement), among Holdings, SailPoint Technologies, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and Citibank, N.A., as Administrative Agent, DOES HEREBY CERTIFY
on behalf of Borrower that:

1.I am familiar with the properties, business and assets of Holdings and its
Subsidiaries and am authorized to execute this Certificate on behalf of
Holdings.

2.I have carefully reviewed the contents of this Certificate and have made such
investigations and inquiries as I deem necessary and prudent in connection with
the matters set forth herein.  Among other things, I have reviewed the Credit
Agreement, together with the other Loan Documents executed or to be executed by
Holdings pursuant to the Credit Agreement.

3.As of the date hereof, assuming each of the Transactions is consummated on and
as of the date hereof and taking into account the effect thereof, it is my
opinion that:

(a)The fair value of the assets of the Loan Parties and their Restricted
Subsidiaries, at a fair valuation measured on a consolidated and going concern
basis, exceeds the sum of their debts and liabilities, subordinated, contingent
or otherwise, on a consolidated basis;

(b)The present fair saleable value of the property of the Loan Parties and their
Restricted Subsidiaries, measured on a consolidated and going concern basis, is
not less than the amount that will be required to pay the probable debts and
other liabilities, subordinated, contingent or otherwise, of such Loan Parties
and their Restricted Subsidiaries, on a consolidated basis, as such debts and
other liabilities become absolute and matured in the ordinary course;

(c)The Loan Parties and their Restricted Subsidiaries, on a consolidated basis,
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business; and

(d)The capital of the Loan Parties and their Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to the business of
such Loan Parties and their Restricted Subsidiaries, on a consolidated basis, as
now conducted and as proposed to be conducted after the Effective Date.

[Remainder of page intentionally left blank]


D-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.




SAILPOINT TECHNOLOGIES HOLDINGS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------

 

EXHIBIT E-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Date: ________ __, 20__

Reference is hereby made to that certain Credit Agreement, dated as of January
[●], 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SailPoint
Technologies Holdings, Inc. (“Holdings”), SailPoint Technologies, Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
Citibank, N.A., as administrative agent (the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
given such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or IRS Form W-8EXP (or an applicable successor form).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent and the Borrower, and (2) the undersigned shall have at all times
furnished the Administrative Agent and the Borrower with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT E-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Date: ________ __, 20__

Reference is hereby made to that certain Credit Agreement, dated as of January
[●], 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SailPoint
Technologies Holdings, Inc. (“Holdings”), SailPoint Technologies, Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
Citibank, N.A., as administrative agent (the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
given such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8EXP
(or an applicable successor form).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT E-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Date: ________ __, 20__

Reference is hereby made to that certain Credit Agreement, dated as of January
[●], 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SailPoint
Technologies Holdings, Inc. (“Holdings”), SailPoint Technologies, Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
Citibank, N.A., as administrative agent (the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
given such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) it
and/or its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or an applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E (or an applicable
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

E-3

--------------------------------------------------------------------------------

 

EXHIBIT E-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Date: ________ __, 20__

Reference is hereby made to that certain Credit Agreement, dated as of January
[●], 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SailPoint
Technologies Holdings, Inc. (“Holdings”), SailPoint Technologies, Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
Citibank, N.A., as administrative agent (the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
given such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) it and/or its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or an applicable successor form) or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or an
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent and the Borrower, and (2) the undersigned shall have at all times
furnished the Administrative Agent and the Borrower with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

E-4

--------------------------------------------------------------------------------

 

EXHIBIT F

[FORM OF] BORROWING REQUEST

_____________ __, 20__

Citibank, N.A.

153 East 53rd Street, 21st Floor
New York, NY 10022
Attention: Krystal Gracier

 

Ladies and Gentlemen:

This borrowing request (this “Borrowing Request”) is furnished pursuant to
Section 2.03 of that certain Credit Agreement, dated as of January [●], 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SAILPOINT TECHNOLOGIES HOLDINGS,
INC., a Delaware corporation (“Holdings”), SAILPOINT TECHNOLOGIES, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto, and Citibank, N.A. as Administrative Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Borrowing Request have the meanings ascribed thereto in the Credit Agreement.

The Borrower hereby notifies the Administrative Agent of its request for the
following Borrowing (the “Proposed Borrowing”):

 

(1)

Aggregate principal amount of Borrowing: $[_____]7.

 

(2)

The Borrowing shall be a [_____]8.

 

(3)

The date of the Proposed Borrowing (must be a Business Day): [_____]9.

 

(4)

If a Eurodollar Borrowing, the duration of Interest Period shall be: [_____]10.

The Borrower hereby directs the Administrative Agent to disburse all proceeds of
the Proposed Borrowing on the date of the Proposed Borrowing specified above by
wire transfer to the account indicated on Schedule 1 hereto.

The Borrower certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

7 

Subject to Section 2.02(c) of the Credit Agreement.

8 

State whether a Eurodollar Borrowing or ABR Borrowing.  If no Type of Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing.

9 

The Administrative Agent must be notified in writing by hand delivery, fax or
other electronic transmission (including “.pdf” or “.tif”) (a) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., New York City time, three
Business Days before the date of the Proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m, New York City time, on the date of the
Proposed Borrowing; provided, that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) of the Credit Agreement may be given not later than 10:00 a.m., New York
City time, on the date of the Proposed Borrowing.

10 

Must be a period contemplated by the definition of “Interest Period” (i.e., one,
three or six months).  If no Interest Period is specified, then the Interest
Period shall be of one-month’s duration.

F-1

--------------------------------------------------------------------------------

 

(a)The representations and warranties of Holdings and the Borrower set forth in
the Credit Agreement are true and correct in all material respects on and as of
the date of the Proposed Borrowing with the same effect as though such
representations and warranties had been made on and as of the date of such
Borrowing, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties are true and correct in all material respects as of such earlier
date, and (ii) any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects.

(b)At the time of and immediately after giving effect to the Proposed Borrowing,
no Default has occurred and is continuing.

 

SAILPOINT TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 




F-2

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO BORROWING REQUEST

PAYEE:

WIRE INSTRUCTIONS

AMOUNT

 

 

$[__________]

TOTAL

 

$[__________]

 

 

F-3

--------------------------------------------------------------------------------

 

EXHIBIT G

[FORM OF] INTEREST ELECTION REQUEST

_____________ __, 20__

Citibank, N.A.
153 East 53rd Street, 21st Floor
New York, NY 10022
Attention: Krystal Gracier

 

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of January
[●], 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SAILPOINT
TECHNOLOGIES HOLDINGS, INC., a Delaware corporation, SAILPOINT TECHNOLOGIES,
INC., a Delaware corporation (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and Citibank, N.A., as administrative agent
(the “Administrative Agent”).  Capitalized terms used but not defined herein
shall have the meanings given such terms in the Credit Agreement.

The Borrower hereby notifies the Administrative Agent of an interest rate
election and in that connection sets forth below the terms thereof:

(1)[on _____________ ___, 20__ (which is a Business Day), the Borrower will
convert $[●]11 of the aggregate outstanding principal amount of the Loans,
bearing interest at the [Alternate Base Rate][LIBO Rate], into a
[Eurodollar][ABR] Loan [and, in the case of a Eurodollar Loan, having an
Interest Period of [●] month(s)]12[; and][.]]

(2)[on _____________ ___, 20__ (which is a Business Day), the Borrower will
continue $[●] of the aggregate outstanding principal amount of the Loans bearing
interest at the Eurodollar Rate, as Eurodollar Loans having an Interest Period
of [●] month(s)13.]

 

SAILPOINT TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

11 

Subject to Section 2.02(c) of the Credit Agreement.

12 

Must be a period contemplated by the definition of “Interest Period” (i.e., one,
three or six months).  If no Interest Period is specified, then the Interest
Period shall be of one-month’s duration.

13 

Must be a period contemplated by the definition of “Interest Period” (i.e., one,
three or six months).  If no Interest Period is specified, then the Interest
Period shall be of one-month’s duration.

G-1

--------------------------------------------------------------------------------

 

SCHEDULES

TO

CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.12

Capitalization and Subsidiaries

 

 

Name of Entity

Owner

Type of Entity

Jurisdiction of Organization

Material Domestic Subsidiary?

Material Foreign Subsidiary?

Sailpoint Technologies Intermediate Holdings, LLC

SailPoint Technologies Holdings, Inc.

Limited liability company

Delaware

Y

N

SailPoint Technologies, Inc.

Sailpoint Technologies Intermediate Holdings, LLC

Corporation

Delaware

Y

N

SailPoint Holdings, Inc.

SailPoint Technologies, Inc.

Corporation

Delaware

N

N

SailPoint International, Inc.

SailPoint Technologies, Inc.

Corporation

Delaware

Y

N

SailPoint Technologies UK Ltd.

SailPoint Holdings, Inc.

Private limited company

United Kingdom

N

Y

SailPoint Technologies India  Private Ltd.

SailPoint Holdings, Inc.

Private limited company

India

N

Y

SailPoint Technologies Netherlands B.V.

SailPoint Holdings, Inc.

Private limited company

Netherlands

N

Y

SailPoint Technologies Pte. Ltd.

SailPoint Holdings, Inc.

Private limited company

Singapore

N

Y

SailPoint Technologies Israel  Ltd.

SailPoint Holdings, Inc.

Private limited company

Israel

N

Y

SailPoint Technologies GmbH

SailPoint Holdings, Inc.

Limited liability company

Germany

N

Y

SailPoint Technologies SARL

SailPoint Holdings, Inc.

Limited liability company

Switzerland

N

Y

Whitebox Security Ltd.

SailPoint Holdings, Inc.

Private limited company

Israel

N

Y

SailPoint Technologies Canada Inc.

SailPoint Holdings, Inc.

Corporation

Canada

N

Y

1

--------------------------------------------------------------------------------

 

Name of Entity

Owner

Type of Entity

Jurisdiction of Organization

Material Domestic Subsidiary?

Material Foreign Subsidiary?

SailPoint Technologies Japan G.K.

SailPoint Holdings, Inc.

Limited liability company

Japan

N

Y




2

--------------------------------------------------------------------------------

 

SCHEDULE 3.19

Material Contracts

 

None.

 




3

--------------------------------------------------------------------------------

 

SCHEDULE 5.09
Post-Closing Deliverables

 

•

Not later than 45 days after the Effective Date, or such longer time period as
reasonably agreed upon by the Administrative Agent, the Borrower shall deliver
to the Administrative Agent all insurance policy endorsements necessary to
comply with Section 4.01(i).




4

--------------------------------------------------------------------------------

 

SCHEDULE 6.01

Existing Indebtedness

 

1.

Intercompany Loan Agreement between SailPoint Technologies, Inc., as the lender,
and SailPoint Technologies (India) Private Limited, as the borrower, dated as of
January 11, 2011, as amended by Addendum to Loan Agreement, dated as of January
25, 2012, in the aggregate amount of approximately $360,156.

2.

Intracompany Loan Agreement between Sailpoint Technologies Intermediate
Holdings, LLC, as the lender, and SailPoint Technologies Israel, Ltd., as the
borrower, dated as of July 15, 2015 in the principal amount of $12,666,500.01.

3.

Irrevocable Standby Letter of Credit No. SLCPPDX07597 issued on November 21,
2018 in the aggregate amount of $6,000,000 by U.S. Bank National Association for
the account of SailPoint Technologies, Inc. and for the benefit of BDN Four
Points Land LP.

 




5

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

Existing Liens

 

None.




6

--------------------------------------------------------------------------------

 

SCHEDULE 6.04

Existing Investments

 

1.

Intercompany Loan Agreement between SailPoint Technologies, Inc., as the lender,
and SailPoint Technologies (India) Private Limited, as the borrower, dated as of
January 11, 2011, as amended by Addendum to Loan Agreement, dated as of January
25, 2012, in the aggregate amount of approximately $360,156.

2.

Intracompany Loan Agreement between Sailpoint Technologies Intermediate
Holdings, LLC, as the lender, and SailPoint Technologies Israel, Ltd., as the
borrower, dated as of July 15, 2015 in the principal amount of $12,666,500.01.

 

 




7

--------------------------------------------------------------------------------

 

SCHEDULE 6.09

Transactions with Affiliates

 

None.




8

--------------------------------------------------------------------------------

 

SCHEDULE 6.10

Restrictive Agreements

 

None.

 

9